Exhibit 10.76

 

[g11301kk01i001.jpg]

 

Chengdu Tianqi Group Co., Ltd. and Tianqi Group HK Co., Limited

RT Lithium Limited

Windfield Holdings Pty Ltd

 

Shareholders Agreement

 

Allens

QV.1 Building

250 St Georges Terrace

Perth  WA  6000

Tel  +61 8 9488 3700

Fax  +61 8 9488 3701

www.allens.com.au

 

©  Allens, Australia 2013

 

Allens is an independent partnership operating in alliance with Linklaters LLP.

 

--------------------------------------------------------------------------------


 

Shareholders Agreement

 

Contents

 

 

 

1

Definitions and Interpretation

2

2

Windfield Initial Share Capital and Adoption of Constitution

8

3

Implementation

9

4

Business and Management of Windfield

10

5

Board

12

6

Board Meetings and Resolutions of Directors

13

7

Composition of Boards of Other Windfield Group Entities

15

8

Deadlock

15

9

Financial Matters and Information

16

10

Distribution Policy

18

11

Shareholder Activities

19

12

Compliance Policies

19

13

Refinancing of Rockwood Term Loan

19

14

Additional Funding

20

15

Non-solicitation of Windfield Group Employees

21

16

Lithium Distribution and Off-take Arrangements

21

17

Transfer of Shares and Shareholder Debt

23

18

Permitted Transfers to Certain Related Bodies Corporate

23

19

Permitted Transfer to Tianqi Listco

23

20

Right of First Refusal

24

21

Transfer on Event of Default

26

22

Terms and Consequences of Transfers of Shares

27

23

IPO Demand Right

30

24

Confidentiality

31

25

Mutual Representations and Warranties

33

26

Operation of Agreement

33

27

Relationship between the Shareholders

34

28

Duration and Termination

34

29

Notices

34

30

General

36

Schedule 1

38

 

Deed of Accession

38

Schedule 2

40

 

Deed of Cross Charge

40

Schedule 3

41

 

Special Majority Matters

41

Schedule 4

43

 

Chemical Grade Off-take Agreement Terms

43

Schedule 5

44

 

Technical Grade Distribution Agreement Terms

44

 

i

--------------------------------------------------------------------------------


 

This agreement is made on

29 November 2013

 

Parties

 

1                               Chengdu Tianqi Group Co., Ltd., incorporated in
China, of No. 2 Building, 10 East Gao Peng Road, Chengdu Hi-tech Zone, Chengdu
610041, China (Tianqi Parent) and Tianqi Group HK Co., Limited (Hong Kong
Companies Registry No. 1778886) of Room B, 14th Floor, Wah Hen Commercial
Centre, 383 Henessy Road, Wanchai, Hong Kong, China (Tianqi HK and, together
with Tianqi Parent, Tianqi).

 

2                               RT Lithium Limited (Company no. 08785002),
incorporated in England and Wales, of Clifford Chance LLP, 10 Upper Bank Street,
London E14 5JJ, United Kingdom (Rockwood).

 

3                               Windfield Holdings Pty Ltd (ACN 160 456 164) of
Level 4, 37 St Georges Terrace, Perth WA 6000, Australia (Windfield).

 

Recitals

 

A                             Windfield is the holding company of a corporate
group that carries on a business in Western Australia of mining spodumene to
produce chemical and technical grade lithium concentrates.

 

B                             Tianqi and Rockwood wish to operate Windfield as a
joint venture company, and for the Windfield Group to carry on the Business.

 

C                             All of the securities issued by Windfield are
currently owned 65% (approximately) by Tianqi HK and 35% (approximately) by CIC
International Co., Ltd. (through its wholly-owned subsidiary, Leader).

 

D                             On the date of this agreement, Tianqi HK, Leader,
Rockwood and Windfield have entered into the acquisition agreement (the
Acquisition Agreement) under which they have agreed to implement certain
transaction steps the effect of which will be that Leader ceases to hold any
interest in Windfield, Tianqi HK reduces its interest in Windfield to 51% and
Rockwood acquires an interest in Windfield of 49%.

 

E                              On the date of this agreement, Rockwood and
Windfield have entered into the Rockwood Term Loan Agreements under which
Rockwood has agreed to provide financing to Windfield to fund, amongst other
things, purchases of Shares by Windfield under the Acquisition Agreement.

 

F                               Talison Lithium Australia will enter into the
following agreements, each of which will only take effect on and from
Completion:

 

(a)                        the Tianqi Chemical Grade Off-take Agreement and the
Tianqi Technical Grade Distribution Agreement with Tianqi HK (or one of its
related bodies corporate); and

 

(b)                        the Rockwood Chemical Grade Off-take Agreement and
the Rockwood Technical Grade Distribution Agreement with Rockwood (or one of its
related bodies corporate).

 

G                             Tianqi and Rockwood wish to enter into this
agreement in order to regulate their rights and obligations as Shareholders, and
to provide for the obligations of Windfield in relation to the joint venture.

 

1

--------------------------------------------------------------------------------


 

It is agreed as follows.

 

1                                        Definitions and Interpretation

 

1.1                              Definitions

 

The following definitions apply unless the context requires otherwise.

 

Acceptance Notice has the meaning given in clause 20.3.

 

Acquisition Agreement means the agreement referred to in Recital D.

 

Anti-Corruption Law means each of the Bribery Act 2010 (UK), the Foreign Corrupt
Practices Act 1977 (15 U.S.C. § 78dd-1, et seq.), the Australian Criminal Code
Act 1995 (Cth) and any other similar laws that address corruption in other
applicable jurisdictions.

 

Board means the board of directors of Windfield.

 

Break Fee means the Tianqi Break Fee or the Rockwood Break Fee.

 

Budget and Business Plan means, at any particular time, the budget and business
plan for the Windfield Group approved in accordance with clause 9.3 and in force
at that time.

 

Business means the business of mining spodumene in Western Australia to produce
chemical and technical grade lithium concentrates.

 

Business Day means a day which is not a Saturday, Sunday, or a public holiday in
Chengdu, Frankfurt, New York or Perth.

 

Buyer has the meaning given in clause 22.1.

 

CEO has the meaning given in clause 4.4(a)(i).

 

CFO has the meaning given in clause 4.4(a)(ii).

 

A Change of Control, in relation to a Shareholder, occurs when a person (or
persons who are acting in concert in relation to the affairs of the Shareholder
or a holding company of the Shareholder), who did not control the Shareholder at
the time it became a Shareholder, begins to control the Shareholder except if
the Change of Control is caused solely by:

 

(a)                                 a bona fide acquisition of shares in the
capital of, or a bona fide reorganisation undertaken by, the ultimate holding
company of the Shareholder; or

 

(b)                                 the Shareholder beginning to be controlled
by a subsidiary of its ultimate holding company.

 

Chemical Grade Off-take Agreement means the Tianqi Chemical Grade Off-take
Agreement or the Rockwood Chemical Grade Off-take Agreement.

 

Closing Date has the meaning given in clause 20.3.

 

Commercial Manager has the meaning given in clause 4.4(a)(iii).

 

Completion has the meaning given in the Acquisition Agreement.

 

Conditions Precedent has the meaning given in the Acquisition Agreement.

 

Confidential Information has the meaning given in clause 24.1.

 

Constitution means the constitution of Windfield.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

Deadlock, Deadlock Notice and Deadlock Transfer Notice each have the meaning
given in clause 8.

 

Deed of Accession means a deed substantially in the form set out in Schedule 1
(or such other

 

2

--------------------------------------------------------------------------------


 

form as the Shareholders may approve).

 

Deed of Cross Charge, in relation to:

 

(a)                                 each of Tianqi and Rockwood, the deed of
cross charge between them dated the date of this agreement; and

 

(b)                                 any other Shareholder, the deed of cross
charge entered into by it substantially in the form set out in Schedule 2 (or
such other form as the Shareholders may approve) before it became a Shareholder.

 

Default Notice has the meaning given in clause 21.2.

 

Defaulting Shareholder has the meaning given in clause 21.1.

 

Director means a person appointed or elected to the office of director of
Windfield in accordance with clause 5.1 and the Constitution and includes any
alternate director duly appointed and acting in the place of that director.

 

Drag-along Assets, Drag-along Debt, Drag-along Notice and Drag-along Shares each
has the meaning given in clause 20.4.

 

End Date means 31 March 2014, or such later date as may be agreed between Tianqi
and Rockwood.

 

Event of Default has the meaning given in clause 21.1.

 

Fair Market Value, in relation to any Relevant Assets, means their fair market
value to be determined by reference to the following assumptions and bases:

 

(a)                                 on the basis of an arm’s length sale between
a willing seller and a willing buyer who are acting knowledgeably, prudently and
without compulsion;

 

(b)                                 if the Windfield Group is then carrying on
business as a going concern, on the assumption that it will continue to do so;

 

(c)                                  taking into account the Finance Debt of the
Windfield Group (including any amounts outstanding under a Rockwood Term Loan
Agreement) in accordance with customary valuation principles;

 

(d)                                 taking into account the rights and other
restrictions attached to the Relevant Assets (including whether the Relevant
Assets do or do not (taken as a whole) confer any right of control of
Windfield); and

 

(e)                                  taking into account any other information
the Independent Expert considers relevant.

 

Finance Debt means indebtedness (whether actual or contingent) in respect of
money borrowed or raised or other financial accommodation. It includes
indebtedness under or in respect of:

 

(a)                                 a guarantee of Finance Debt or a guarantee
given to a financier;

 

(b)                                 a finance lease;

 

(c)                                  a swap, option, hedge, forward, futures or
similar transaction;

 

(d)                                 an acceptance, endorsement or discounting
arrangement;

 

(e)                                  a redeemable share or redeemable stock; or

 

(f)                                   the deferred purchase price (for more than
90 days) of an asset or service,

 

or an obligation to deliver assets or services paid for in advance by a
financier or otherwise relating to a financing transaction.

 

Government Agency means a government or a governmental, semi-governmental or
judicial entity or authority. It also includes a self-regulatory organisation
established under statute or a

 

3

--------------------------------------------------------------------------------


 

securities exchange.

 

IFRS means the International Financial Reporting Standards, as amended and
updated during the term of this agreement.

 

Independent Expert means a person of appropriate reputation, standing and
relevant valuation experience in a top tier international accounting firm, who
has no direct or indirect personal interest in relation to the valuation of the
Relevant Assets and who otherwise satisfies any independence requirements under
applicable law, appointed under clause 21.4.

 

Insolvency Event in relation to a Shareholder means:

 

(a)                                 the Shareholder stopping or suspending or
threatening to stop or suspend payment of all or a class of its debts;

 

(b)                                 the Shareholder entering into or resolving
to enter into any arrangement, composition or compromise with or assignment for
the benefit of its creditors or any class of them in any relevant jurisdiction;

 

(c)                                  the Shareholder being unable to pay its
debts when they are due or being deemed under any statutory provision of any
relevant jurisdiction to be insolvent;

 

(d)                                 a liquidator or provisional liquidator being
appointed to the Shareholder or a receiver, receiver and manager, administrator,
trustee or similar official being appointed over any of the assets or
undertakings of the Shareholder, or an event analogous with any such event
occurring in any relevant jurisdiction; or

 

(e)                                  an application or order being made or a
resolution being passed for the winding up or dissolution of the Shareholder
(except for the purposes of a bona fide reconstruction or amalgamation).

 

Leader means Leader Investment Corporation, incorporated in China.

 

Liabilities means debts, obligations, liabilities, losses, expenses, costs and
damages of any kind and however arising, including penalties, fines, and
interest and including those which are prospective or contingent and those the
amount of which for the time being is not ascertained or ascertainable.

 

Material Breach, in respect of a Shareholder, means a breach of a Transaction
Document (other than, in the case of Tianqi, a breach of clause 13) by the
Shareholder or a related body corporate of the Shareholder which is material
with regard to all relevant circumstances, including:

 

(a)                                 the nature of the relationship between the
Shareholders and the need for each Shareholder to maintain the confidence of the
others;

 

(b)                                 the nature of the breach (whether
intentional, negligent or otherwise); and

 

(c)                                  the consequences of the breach for the
Windfield Group and the other Shareholders.

 

Maturity Date has the meaning given in the applicable Rockwood Term Loan
Agreement.

 

Non-defaulting Shareholder has the meaning given in clause 21.1.

 

Offeror has the meaning given in clause 20.1.

 

Permitted Regulatory Condition means, in respect of a proposed Transfer, a
condition requiring that an approval or consent which the Offeror or the Buyer,
as the case may be, requires under applicable law, or the requirements of a
recognised securities exchange, in order to complete the Transfer, is obtained.

 

4

--------------------------------------------------------------------------------


 

Permitted Security Interest means:

 

(a)                                 a charge or lien arising in favour of a
Government Agency by operation of statute unless there is default in payment of
money secured by that charge or lien;

 

(b)                                 any mechanics’, workmen’s or other like lien
arising in the ordinary course of business; or

 

(c)                                  any retention of title arrangement
undertaken on arm’s length terms and in the ordinary course of business.

 

Prepayment Date has the meaning given in clause 13.2.

 

Previous Windfield Shareholders Agreement means the shareholders agreement dated
25 February 2013, as amended and restated on 20 March 2013, between Leader,
Tianqi Parent, Tianqi HK, Windfield and, by deed of accession dated
17 April 2013, Talison.

 

PRC means the People’s Republic of China.

 

Related Transferor and Related Transferee each has the meaning given in
clause 18.

 

Relevant Assets, Relevant Notice and Relevant Time each has the meaning given in
clause 22.1.

 

Remaining Shareholder has the meaning given in clause 20.1.

 

Rockwood Break Fee means US$30 million.

 

Rockwood Chemical Grade Off-take Agreement has the meaning given in
clause 16.2(b).

 

Rockwood Technical Grade Distribution Agreement has the meaning given in
clause 16.1(b).

 

Rockwood Term Loan Agreement means either of the loan agreements entered into on
the date of this agreement between Rockwood as lender and Windfield as borrower.

 

Sale Assets, Sale Debt and Sale Shares each has the meaning given in
clause 21.2.

 

Security Interest means any mortgage, pledge, lien or charge or any security or
preferential interest or arrangement of any kind. It includes:

 

(a)                                 anything which gives a creditor priority to
other creditors with respect to any asset; and

 

(b)                                 retention of title (other than on arm’s
length terms and in the ordinary course of business) and a deposit of money by
way of security.

 

It does not include:

 

(c)                                  an interest of the kind referred to in
section 12(3) of the Personal Property Securities Act 2009 (Cth) where the
transaction concerned does not, in substance, secure payment or performance of
an obligation; or

 

(d)                                 a Permitted Security Interest.

 

Selling Shareholder has the meaning given in clause 22.1.

 

Share means an ordinary share in the capital of Windfield.

 

Shareholder means each party which holds Shares.

 

Shareholder Debt, in relation to a Shareholder, means at any time the aggregate
amount outstanding at that time in respect of all Finance Debt provided to any
Windfield Group Entity by the Shareholder or any related body corporate of the
Shareholder.

 

Simple Majority means more than 50% of the votes cast on the resolution
(including any casting vote) by or on behalf of those Directors present
(including those Directors not present but having their vote cast on their
behalf pursuant to clause 6.4(a)(ii)) and entitled to vote on the resolution
concerned.

 

5

--------------------------------------------------------------------------------


 

Special Majority means more than two-thirds of the votes cast on the resolution
by or on behalf of those Directors present (including those Directors not
present but having their vote cast on their behalf pursuant to
clause 6.4(a)(ii)) and entitled to vote on the resolution concerned.

 

Special Majority Matter means each of the matters set out in Schedule 3.

 

Specified Loan Proportion, in relation to a Shareholder, means an amount
calculated by reference to the following formula.

 

(A – C) x SP

 

where:

 

A is the total amount then outstanding under the Rockwood Term Loan Agreements;

 

SP is the Shareholder’s then Specified Proportion; and

 

C is the amount then available to Windfield for drawdown under any external
finance facility which satisfies the conditions in clause 13.3 net of any third
party fees and other costs incurred by Windfield in arranging that facility.

 

Specified Proportion, in relation to a Shareholder, means a fraction, the
numerator of which is the total number of the Shares held by the Shareholder and
the denominator of which is the total number of all the Shares (including the
Shares held by that Shareholder) on issue, expressed as a percentage.

 

Tag-along has the meaning given in clause 20.1.

 

Tag-along Assets, Tag-along Debt, Tag-along Notice and Tag-along Shares each has
the meaning given in clause 20.3.

 

Talison means Talison Lithium Pty Ltd (ACN 140 122 078), incorporated in
Australia.

 

Talison Lithium Australia means Talison Lithium Australia Pty Ltd
(ACN 139 401 308), incorporated in Australia.

 

Technical Grade Distribution Agreement means the Tianqi Technical Grade
Distribution Agreement or the Rockwood Technical Grade Distribution Agreement.

 

Third Party Offer has the meaning given in clause 20.1.

 

Tianqi Break Fee means US$7.5 million.

 

Tianqi Chemical Grade Off-take Agreement has the meaning given in
clause 16.2(a).

 

Tianqi Listco means Sichuan Tianqi Lithium Industries, Inc., incorporated in the
PRC, and Tianqi Listco Sub has the meaning given in clause 19.

 

Tianqi Technical Grade Distribution Agreement has the meaning given in
clause 16.1(a).

 

Transaction Document means:

 

(a)                                 this agreement;

 

(b)                                 the Constitution;

 

(c)                                  the Acquisition Agreement;

 

(d)                                 each Rockwood Term Loan Agreement;

 

(e)                                  each Deed of Cross Charge;

 

(f)                                   each Deed of Accession;

 

(g)                                  each Technical Grade Distribution
Agreement; and

 

(h)                                 each Chemical Grade Off-take Agreement.

 

6

--------------------------------------------------------------------------------


 

Transfer in relation to a Share or any Shareholder Debt means:

 

(a)                                 to sell, transfer, assign or otherwise
dispose of or deal in;

 

(b)                                 to agree or offer (or grant any option
which, if exercised, would enable a person) to sell, transfer, assign or
otherwise dispose of or deal in;

 

(c)                                  to declare oneself a trustee of or part
with the benefit of; or

 

(d)                                 to alienate any entitlement to, or legal or
beneficial or equitable interest or right in, or in respect of,

 

the Share (or any interest in it or any part of it) or Shareholder Debt (or any
interest in it or any part of it), whether done before, on or after the person
attains any interest in it, but does not include to grant or create a Security
Interest over or in respect of a Share.

 

Transfer Assets, Transfer Debt, Transfer Shares and Transferring Shareholder
each has the meaning given in clause 20.1.

 

Transfer Date has the meaning given in clause 22.2.

 

Transfer Notice and Transfer Offer each has the meaning given in clause 20.2.

 

Windfield Group means Windfield and each of its subsidiaries from time to time,
and a Windfield Group Entity means any one of them.

 

1.2                              Interpretation

 

Headings are for convenience only and do not affect interpretation.

 

(a)                                 Mentioning anything after includes,
including, for example, or similar expressions, does not limit what else might
be included.

 

(b)                                 Nothing in this agreement is to be
interpreted against a party solely on the ground that the party put forward this
agreement or a relevant part of it.

 

The following rules apply unless the context requires otherwise.

 

(c)                                  The singular includes the plural, and the
converse also applies.

 

(d)                                 A gender includes all genders.

 

(e)                                  If a word or phrase is defined, its other
grammatical forms have a corresponding meaning.

 

(f)                                   A reference to a person includes a
corporation, trust, partnership, unincorporated body or other entity, whether or
not it comprises a separate legal entity.

 

(g)                                  A reference to a clause or Schedule is a
reference to a clause of, or Schedule to, this agreement.

 

(h)                                 A reference to an agreement or document
(including a reference to this agreement) is to the agreement or document as
amended, supplemented, novated or replaced, except to the extent prohibited by
this agreement or that other agreement or document.

 

(i)                                     A reference to writing includes any
method of representing or reproducing words, figures, drawings or symbols in a
visible and tangible form.

 

(j)                                    A reference to a party to this agreement
or another agreement or document includes the party’s successors, permitted
substitutes and permitted assigns (and, where applicable, the party’s legal
personal representatives).

 

(k)                                 A reference to legislation or to a provision
of legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it.

 

7

--------------------------------------------------------------------------------


 

(l)                                     A reference to an agreement includes any
undertaking, deed, agreement and legally enforceable arrangement, whether or not
in writing, and a reference to a document includes an agreement (as so defined)
in writing and any certificate, notice, instrument and document of any kind.

 

(m)                             A reference to a right or obligation of Tianqi,
Tianqi Parent or Tianqi HK confers that right, or imposes that obligation, as
the case may be, on each of Tianqi Parent and Tianqi HK jointly and severally,
and an approval or consent of either of them is a consent or approval of both of
them.

 

(n)                                 A reference to time is to Perth time.

 

(o)                                 A reference to commercially sensitive
information of a person is to any confidential information in the possession or
control of the person that the person believes (acting reasonably):

 

(i)                                    is or is likely to be of a commercially
sensitive nature; or

 

(ii)                                 the disclosure of which is prohibited by
law or is likely to be damaging to its legal interests (including the loss of
any legal privilege attaching to the information).

 

1.3                              Related bodies corporate

 

(a)                                 Subject to paragraph (c), an entity is a
related body corporate of a person if it is a holding company, a subsidiary or
another subsidiary of a holding company of that person.

 

(b)                                 Subject to paragraph (c), an entity is a
subsidiary of another person (its holding company) if that person, whether
directly or indirectly through one or more other subsidiaries:

 

(i)                                    holds a majority of the voting rights in
it;

 

(ii)                                 is a member or shareholder of it and has
the right to appoint or remove a majority of its board of directors or
equivalent managing body;

 

(iii)                              is a member or shareholder of it and controls
alone, or pursuant to an agreement with other members or shareholders, a
majority of the voting rights in it; or

 

(iv)                             has the right to exercise a dominant influence
over it, for example by having the right to give directions with respect to its
operating and financial policies, with which directions its directors or other
officers are obliged to comply.

 

(c)                                  In respect of the use of the terms related
body corporate, holding company and subsidiary in this agreement only, no
Windfield Group Entity is a related body corporate of a Shareholder and vice
versa, such that no Shareholder is a holding company of a Windfield Group Entity
and no Windfield Group Entity is a subsidiary of a Shareholder.

 

1.4                              Consents or approvals

 

If the doing of any act, matter or thing under this agreement is dependent on
the consent or approval of a party or is within the discretion of a party, the
consent or approval may be given or the discretion may be exercised
conditionally or unconditionally or withheld by the party in its absolute
discretion unless expressly provided otherwise.

 

2                                        Windfield Initial Share Capital and
Adoption of Constitution

 

2.1                              Windfield initial share capital

 

Immediately following Completion, Shareholdings in Windfield will be as follows:

 

(a)                                 such number of Shares as at that time
represent 51% of the issued Shares held by Tianqi HK; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 such number of Shares as at the time
represent 49% of the issued Shares held by Rockwood.

 

2.2                              Adoption of Constitution

 

Immediately following Completion, the Shareholders will adopt a constitution
consistent with the terms of this agreement in replacement of the then existing
constitution of Windfield.

 

3                                        Implementation

 

3.1                              Conditions Precedent

 

(a)                                 Each party must co-operate with each other
party and do all things reasonably necessary to procure that the Conditions
Precedent are fulfilled as soon as reasonably possible, and in any event on or
before the End Date.

 

(b)                                 Without limiting the generality of paragraph
(a), each party must:

 

(i)                                    make all necessary and appropriate
applications and supply all necessary and appropriate information for the
purpose of enabling the Condition Precedents to be fulfilled;

 

(ii)                                 not withdraw or procure the withdrawal of
any application made or information supplied under paragraph (i) without the
consent of the other Shareholder;

 

(iii)                              not take any action that would or would be
likely to prevent or hinder the fulfilment of any Condition Precedent;

 

(iv)                             keep each/the other Shareholder informed of the
status of any discussions or negotiations with any Government Agency in
connection with any Condition Precedent, including by giving the (other)
Shareholder copies (or, in the case of oral communications, details) of any
material communication received from the Government Agency and notifying the
(other) Shareholder on becoming aware of the fulfilment of the Condition
Precedent or of it becoming incapable of being fulfilled; and

 

(v)                                give each/the other Shareholder drafts of any
application or other material communication it intends to send to a Government
Agency in connection with any Condition Precedent, afford the (other)
Shareholder a reasonable opportunity to comment on the draft and give the
(other) Shareholder a final draft of the communication before it is sent.

 

(c)                                  Windfield must not terminate the
Acquisition Agreement on account of a failure to fulfil a Condition Precedent
unless each Shareholder approves the termination.

 

(d)                                 Windfield must ensure that no Windfield
Group Entity accepts any condition or gives any undertaking in connection with a
Condition Precedent unless each Shareholder approves the terms of the condition
or undertaking (acting reasonably).

 

(e)                                  If a Shareholder is requested to provide
any commercially sensitive information in connection with any Condition
Precedent, it may require reasonable arrangements to be implemented to protect
the information including by:

 

(i)                                    redacting commercially sensitive
information from any document it gives to another Shareholder or to a Windfield
Group Entity;

 

(ii)                                 giving commercially sensitive information
to a Government Agency directly; or

 

(iii)                              limiting disclosure of commercially sensitive
information to a person’s professional advisors only.

 

9

--------------------------------------------------------------------------------


 

(f)                                   A Shareholder is not required to take any
action under this clause 3.1 in connection with a Condition Precedent (including
to accept any condition or give any undertaking or approve a Windfield Group
Entity accepting any condition or giving any undertaking) if it considers
(acting reasonably) that it is against its commercial interests to do so. Each
Shareholder acknowledges that it is not against its commercial interests to
approve the giving by any Windfield Group Entity of undertakings to the
Treasurer of the Commonwealth of Australia which are in substance similar to
those given by Tianqi Parent on 22 November 2012, or to itself give an
undertaking to the Treasurer that it will refrain from taking any action the
purpose of which is to cause that Windfield Group Entity to breach any such
undertakings.

 

3.2                              Break Fees

 

(a)                                 Rockwood must pay the Rockwood Break Fee to
Tianqi HK if:

 

(i)                                    all Conditions Precedent have been
fulfilled or waived (other than those which have not been fulfilled as a result
of a breach by Rockwood of its obligations under clause 3.1); and

 

(ii)                                 (A)                              Rockwood
fails to pay any amount when due in accordance with the Acquisition Agreement or
a Rockwood Term Loan Agreement; or

 

(B)                              Tianqi terminates this agreement before
Completion for a Material Breach by Rockwood or the occurrence of a Rockwood
Insolvency Event.

 

(b)                                 Tianqi must pay the Tianqi Break Fee to
Rockwood if:

 

(i)                                    all Conditions Precedent have been
fulfilled or waived (other than those which have not been fulfilled as a result
of a breach by Tianqi of its obligations under clause 3.1); and

 

(ii)                                 Rockwood terminates this agreement before
Completion for a Material Breach by Tianqi or the occurrence of a Tianqi
Insolvency Event.

 

(c)                                 If a Break Fee becomes payable, it must be
paid in clear funds, without set-off or withholding, within five Business Days
of demand by the Shareholder who is entitled to receive it. A Break Fee is only
payable once. The purpose of each Break Fee is to compensate a Shareholder for
its costs arising out of, and management time it has devoted to, the
negotiation, preparation and execution of the Transaction Documents and the
opportunity costs it has incurred in pursuing the transactions contemplated by
the Transaction Documents over other alternative transactions.

 

(d)                                The payment of a Break Fee to a Shareholder
does not limit that Shareholder’s right to claim reimbursement of losses in
excess of the Break Fee in respect of any breach of a Transaction Document,
including for any costs referred to in paragraph (c).

 

4                                        Business and Management of Windfield

 

4.1                              Scope of business

 

Unless the Shareholders otherwise agree, the business of the Windfield Group
will, following Completion, be limited to the conduct, maintenance, improvement
and extension of the Business.

 

10

--------------------------------------------------------------------------------


 

4.2                              Conduct of business

 

Each Shareholder (in so far as it lawfully can do so) must exercise its powers
in relation to Windfield to ensure that each Windfield Group Entity carries on
and conducts the Business and its affairs generally:

 

(a)                                 in a proper and efficient manner;

 

(b)                                 in compliance with all applicable laws;

 

(c)                                  in accordance with the Transaction
Documents and sound business practice; and

 

(d)                                 so as to give effect to the Budget and
Business Plan.

 

4.3                              General policy determined by the Board

 

(a)                                 The Board is responsible for the overall
direction and control of the management of the Windfield Group, and the
formulation of the policies to be applied in the conduct of the Business.

 

(b)                                 The Board may delegate, on such conditions
as it thinks fit, such day-to-day management powers to Windfield Group
executives as it determines is appropriate from time to time.

 

4.4                              Executive management

 

(a)                                 Following Completion, the executive
management of the Windfield Group shall include:

 

(i)                                    a chief executive officer (the CEO), who
will report to the Board and, subject to clause 4.3, have such duties as are
normally carried out by the chief executive officer of an Australian mining
group;

 

(ii)                                 a chief financial officer nominated by
Tianqi (the CFO), who will report to the Chief Executive Officer and, subject to
clause 4.3, have such duties as are normally carried out by the chief financial
officer of an Australian mining group; and

 

(iii)                              a commercial manager nominated by Rockwood
(the Commercial Manager), who will report to the CEO and, subject to clause 4.3,
be responsible for:

 

(A)                              the preparation of the market strategy for the
Business (including market analysis, competitor analysis, product portfolio
management, pricing and volume) for inclusion, following approval by the CEO, in
each draft Budget and Business Plan to be prepared and submitted to the Board
under clause 9.3(a)(ii);

 

(B)                              (1)                                execution of
the market strategy for the Business included in the Budget and Business Plan;
and

 

(2)                                marketing and promotion of the brands and
products of the Business, negotiation of sales contracts with third parties and
organisation of the order fulfilment process,

 

in each case, subject always to the Budget and Business Plan and relevant Board
policies and delegations.

 

(b)                                 The appointment and any material change to
the terms of employment (including termination) of the CEO will be by decision
of the Board, provided that a Shareholder with a Specified Proportion of 25% or
more may veto any decision by the Board to appoint a person as the CEO by giving
a notice to Windfield within five Business Days of the decision, but only in
circumstances where that Shareholder has formed the view, acting reasonably,
that:

 

11

--------------------------------------------------------------------------------


 

(i)                                    the appointment of that person as CEO is
likely to cause harm to the Windfield Group; or

 

(ii)                                 that person is not appropriately qualified,
is not of good character or has a material personal conflict of interest.

 

(c)                                  The Shareholders agree to ensure that, if
he continues to be the chief executive officer of Talison at Completion, the
first CEO will be Lorry Mignacca.

 

(d)                                 Windfield Group executives shall be employed
by Talison Services Pty Ltd (ACN 125 608 684) or such other Windfield Group
Entity as the Board may approve from time to time. All compensation and other
benefits payable to Windfield Group executives will be paid by members of the
Windfield Group.

 

(e)                                  The CEO shall have the power to dismiss the
CFO or the Commercial Manager for cause subject to first consulting with the
Shareholder who nominated him. Otherwise:

 

(i)                                    the CFO may only be dismissed if Tianqi
approves; and

 

(ii)                                 the Commercial Manager may only be
dismissed if Rockwood approves.

 

(f)                                   Tianqi (in the case of the CFO) and
Rockwood (in the case of the Commercial Manager) may require the dismissal of
the CFO or the Commercial Manager (as applicable) and the employment of a new
person nominated by it. In this case, Tianqi or Rockwood (as applicable) must
indemnify Windfield for all Liabilities incurred by a Windfield Group Entity in
connection with that dismissal other than the payment of accrued leave
entitlements.

 

5                                        Board

 

5.1                              Directors

 

(a)                                 The Board shall comprise four Directors of
which:

 

(i)                                    a Shareholder with a Specified Proportion
of more than 40% is entitled to appoint and replace from time to time two
Directors;

 

(ii)           a Shareholder with a Specified Proportion of between 25% and 40%
(inclusive) is entitled to appoint and replace from time to time one Director;
and

 

(iii)          any remaining vacancies are to be filled by the Board.

 

A Shareholder with a Specified Proportion of less than 25% is not entitled to
appoint any Directors.

 

(b)                                 While a Shareholder has a Specified
Proportion of more than 50%, it may designate that one of the Directors
appointed by it is the Chairman of the Board. Otherwise, the Chairman of the
Board may be any Director elected by the Board.

 

(c)                                  Subject to the approval of the Shareholder
who appointed him, a Director may appoint an alternate with all the powers and
rights of the Director.

 

(d)                                 Every appointment of a Director under this
clause 5.1 will take effect when a notice of appointment is given by the
appointing Shareholder and a consent to act is given by the appointee to
Windfield and every removal of such a Director will take effect when a notice of
removal is given by the appointing Shareholder to Windfield.

 

(e)                                  If the Specified Proportion of a
Shareholder changes such that the entitlement of that Shareholder to appoint
Directors under this clause 5.1 is reduced or lost, the Shareholders must do all
things necessary, including causing the resignation or removal of Directors (as
the case may be) to ensure that, at all times, the number of Directors reflects
the entitlement of the Shareholder to appoint Directors.

 

12

--------------------------------------------------------------------------------


 

(f)                                   A Shareholder may by notice to Windfield
confer some or all of its Specified Proportion on another Shareholder for the
purpose of this clause 5.1 and clause 6.2, in which case the other Shareholder’s
Specified Proportion will be taken to include the amount conferred by the
Shareholder until such time as the Shareholder gives notice to Windfield
revoking the conferral.

 

5.2                              Nominee Directors

 

(a)                                 A Director appointed by a Shareholder may
take into account the interests of the Shareholder and may act on its wishes in
performing any of his duties or exercising any power, right or discretion as a
Director, except in any particular case where no honest and reasonable director
could have formed the view that, in so doing, the Director was acting in good
faith in the best interests of Windfield as a whole.

 

(b)                                 In giving instructions to a Director that it
has appointed, a Shareholder is not required to take into account the interests
of Windfield, the Windfield Group or any other Shareholder.

 

5.3                              Director’s fees

 

Unless otherwise determined by a Special Majority, no director’s fees shall be
paid by Windfield and a Shareholder must bear all travelling and other expenses
incurred by a Director appointed by it in attending and returning from any Board
meetings and performing his duties as a Director.

 

5.4                              D&O Policy

 

(a)                                 In respect of each Director, Windfield must:

 

(i)                                    to the extent permitted by applicable
law;

 

(ii)                                 so far as is appropriate for a reasonably
prudent company in Windfield’s circumstances; and

 

(iii)          consistent with generally accepted insurance industry practices
including as to applicable exclusions and conditions,

 

take out and maintain an insurance policy insuring against Liabilities incurred
by the Director in, or arising out of the conduct of the Business or any act or
omission in his capacity as an officer of a Windfield Group Entity while he
remains such an officer and for seven years after he ceases to be such an
officer.

 

(b)                                 A party must not do or permit to be done
anything which prejudices, and immediately rectify anything which might
prejudice, cover under any insurance policy taken out by Windfield pursuant to
paragraph (a).

 

6                                        Board Meetings and Resolutions of
Directors

 

6.1                              Board meetings

 

(a)                                 The Board shall meet at least quarterly.

 

(b)                                 The Chairman of the Board or any two other
Directors may call a Board meeting.

 

(c)                                  Reasonable notice shall be given to each
Director of all Board meetings. Each notice of meeting shall contain, among
other things, an agenda specifying in reasonable detail the matters to be
discussed at the relevant meeting and must be accompanied by any relevant papers
for discussion at that meeting. Unless otherwise agreed by each Director, a
Board meeting may only resolve matters specifically described in the agenda.

 

(d)                                 All Board meetings shall be held in Perth
unless otherwise agreed by each Director.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Windfield must use all its reasonable
endeavours to provide video, teleconference or such other communication
facilities so as to enable Directors to attend and participate in a Board
meeting remotely.

 

6.2                              Quorum

 

(a)                                 Subject to paragraph (c), a quorum for a
Board meeting is constituted by the attendance (in person, remotely or by
alternate) of at least two Directors who must include at least one Director
appointed by each Shareholder (if any) who has a Specified Proportion of more
than 40%.

 

(b)                                 No business is to be transacted at a Board
meeting unless a quorum is present.

 

(c)                                  If a quorum is not present within 30
minutes of the time specified in the notice of meeting, the meeting will stand
adjourned to the same day in the following week at the same time and place. If
within 30 minutes after the time appointed for the adjourned meeting a quorum is
not constituted, those Directors present at the adjourned meeting will
constitute quorum for the meeting.

 

6.3                              Chairman

 

(a)                                 The Chairman of the Board is entitled to
preside at all Board meetings.

 

(b)                                 If the Chairman is not present at a Board
meeting, a Director appointed by the same Shareholder as the Chairman is
entitled to preside at the meeting, failing which those Directors present may
appoint one of their number to preside at the meeting.

 

6.4                              Voting entitlements

 

(a)                                 Each Director who is entitled to vote on a
resolution:

 

(i)                                    has one vote on that resolution;

 

(ii)                                 if that Director is present at a Board
meeting, an additional vote for any other Director who is appointed by the same
Shareholder who:

 

(A)                              is unable to vote on one or more resolutions or
who is not present at the Board meeting; and

 

(B)                              is either not represented by an alternate
Director or is represented by an alternate Director who is present, but that
alternate Director is unable to vote on one or more resolutions; and

 

(iii)                              if that Director is present at a Board
meeting, an additional vote for any vacant Directorship who the same Shareholder
is entitled to fill by appointment.

 

(b)                                 In the case of an equality of votes, the
Chairman of the Board (or any Director presiding at a Board meeting in his
place) has an additional casting vote.

 

(c)                                  Subject only to any applicable law to the
contrary, a Director is entitled to vote on any resolution or matter coming
before the Board.

 

6.5                             Voting thresholds; Special Majority Matters

 

(a)                                 A decision by the Board in respect of any
matter (other than a Special Majority Matter) requires the approval of a Simple
Majority of the votes cast on the matter.

 

(b)                                 A decision by the Board in respect of a
Special Majority Matter requires the approval of a Special Majority of the votes
cast on the matter.

 

(c)                                  A Special Majority Matter may not be
implemented without Board approval. Where a Special Majority Matter requires
shareholder approval under applicable law in order to be

 

14

--------------------------------------------------------------------------------


 

implemented, that matter must not be submitted to Shareholders for approval
unless it has first been approved by the Board.

 

6.6                              Circular resolutions

 

Provided that notice has been given to all Directors, a written resolution
signed (including in counterparts) by such number of Directors who are entitled
to vote on the resolution as would together constitute:

 

(a)                                 quorum for a Board meeting;

 

(b)                                 in respect of any matter (other than a
Special Majority Matter), a Simple Majority of a Board meeting at which all
Directors are present; and

 

(c)                                  in respect of a Special Majority Matter, a
Special Majority of a Board meeting at which all Directors are present,

 

shall be as effective as a resolution passed at a Board meeting.

 

7                                        Composition of boards of other
Windfield Group Entities

 

The composition of the boards of directors of Windfield Group Entities (other
than Windfield) after Completion shall:

 

(a)                                 be determined by Special Majority; or

 

(b)                                 if no decision is made prior to the date for
notification of directors under the Acquisition Agreement, comprise the
Directors,

 

and, except to the extent determined by Special Majority, clauses 5 and 6 shall
otherwise apply in respect of the affairs of each Windfield Group Entity (other
than Windfield) as if all references to ‘Board’ were to the board directors of
such Windfield Group Entity and all references to ‘Windfield’ were to such
Windfield Group Entity.

 

8                                        Deadlock

 

(a)                                 A Deadlock will occur if a Board resolution
to approve a Special Majority Matter is voted on by Directors but not adopted,
and Shareholders who appointed the Directors who voted to approve the proposal
give notice (a Deadlock Notice) within one month of that vote being held that
they wish to invoke the Deadlock procedures in this clause 8.

 

(b)                                 If the Deadlock procedures are invoked, the
Shareholders must consult in good faith for one month from the date the Deadlock
Notice is given with a view to reaching agreement on whether the proposal that
was the subject of the Board resolution should be implemented.

 

(c)                                  If the Deadlock procedures are invoked at a
time after Completion when no amount is outstanding by Windfield under either
Rockwood Term Loan Agreement and, at the end of the one month period after the
Deadlock Notice has been given, a Board resolution:

 

(i)                                    to adopt the proposal (whether in its
original form or as modified); or

 

(ii)                                 confirming that the proposal should not be
adopted,

 

has not been passed by a Special Majority, any Shareholder may give a notice (a
Deadlock Transfer Notice) to each other Shareholder, with a copy to Windfield,
in which it offers to sell all of its Shares and Shareholder Debt for Fair
Market Value. The procedures which apply in respect of a Deadlock Transfer
Notice shall be the same as those which apply to a Transfer Notice under
clauses 20.2 and 20.3 except that the Deadlock Transfer Notice will not contain
details of any Third Party Offer or trigger a Tag-

 

15

--------------------------------------------------------------------------------


 

along and the Transfer Assets will comprise all of the Shareholder’s Shares and
Shareholder Debt.

 

If acceptances are not received in respect of all of the Shares and Shareholder
Debt the subject of the Deadlock Transfer Notice, then the Shareholder who gave
the Deadlock Transfer Notice may, within one month after the expiry of the
notice period applying to the Deadlock Transfer Notice, give a notice to the
other Shareholders requiring that Windfield be wound up, following which the
Shareholders must take all necessary steps to wind up Windfield promptly (the
costs for which shall be borne by the Shareholders in their Specified
Proportions).

 

9                                        Financial Matters and Information

 

9.1                              Financial year

 

(a)                                 The current financial year of Windfield
commenced on the date of its incorporation and will end on 31 December 2013.
Thereafter, each subsequent financial year shall commence on 1 January and end
on 31 December.

 

(b)                                 Windfield must use all its reasonable
endeavours to cause each other Windfield Group Entity to adopt a
31 December financial year-end (to the extent it has not already done so).

 

9.2                              Accounting principles

 

Windfield must:

 

(a)                                 cause written financial records to be kept
that correctly record and explain the transactions and financial position and
performance of the Windfield Group;

 

(b)                                 ensure that each financial statement
provided under clause 9.4(b):

 

(i)                                    complies with:

 

(A)                              IFRS, except to the extent disclosed in
them; and

 

(B)                              all applicable laws; and

 

(ii)                                 gives a true and fair view of the
consolidated financial position and performance of Windfield, at the date, and
for the period ending on the date, to which that statement is prepared.

 

9.3                              Budget and Business Plan

 

(a)                                 From Completion:

 

(i)                                    in respect of the then current financial
year, the then current budget and business plan of the Windfield Group will
apply as the Budget and Business Plan, subject to any modifications recommended
by the CEO and approved by the Board; and

 

(ii)                                 in respect of each financial year
thereafter, following timely consultation in good faith with each Shareholder,
the CEO shall cause a draft Budget and Business Plan, which conforms with good
corporate practice expected of an equivalent-sized Australian mining group, to
be prepared and submit it to the Board with his recommendation that it be
approved, in sufficient time so that it may be approved at least one month
before the commencement of that financial year.

 

(b)                                 Each Budget and Business Plan must:

 

(i)                                    accommodate the performance by each
relevant Windfield Group Entity of its obligations under the Transaction
Documents; and

 

16

--------------------------------------------------------------------------------


 

(ii)                                 provide for Windfield Group employee and
contractor compensation, benefits and bonuses that are consistent with the
performance of the Business and market rates.

 

(c)                                  Subject to paragraph (e), the Board may
approve a draft Budget and Business Plan with or without amendment. Approval of
a Budget and Business Plan constitutes authority for the CEO to undertake all
relevant action and incur all approved expenditure contemplated by it, subject
to compliance with any condition of that approval.  Nothing in the Budget or
Business Plan will limit the operation of clause 4.3.

 

(d)                                 Board approval is required for each of the
following:

 

(i)                                    approval of a Budget and Business Plan,
or any material change to it;

 

(ii)                                 capital expenditure by a Windfield Group
Entity in any financial year if at the time aggregate capital expenditure by all
Windfield Group Entities in that year, not contemplated by the Budget and
Business Plan, has exceeded 10% of aggregate capital expenditure contemplated by
the Budget and Business Plan for that year (exclusive of GST); and

 

(iii)                              operational expenditure by a Windfield Group
Entity in any financial year if at the time aggregate operational expenditure by
all Windfield Group Entities in that year, not contemplated by the Budget and
Business Plan, has exceeded 10% of aggregate operational expenditure
contemplated by the Budget and Business Plan for that year (exclusive of GST).

 

(e)                                  A Shareholder with a Specified Proportion
of 25% or more may veto any decision by the Board to approve any of the matters
referred to in paragraph (d) by giving a notice to each other Shareholder,
copied to Windfield, within five Business Days of the decision, but only in
circumstances where that Shareholder has formed the view, acting reasonably,
that implementation of the decision will or is likely to bring about a
fundamental change in the nature, operations or gearing of the Business, or
commencement of a new business, or if capital or operating expenditure is
significantly greater than that required in the ordinary course of the Business.
The veto may be applied in full or in part. If the veto is applied in part,
those aspects that are not vetoed may be implemented.

 

(f)                                   If in respect of any financial year, a
Budget and Business Plan is not approved, the Budget and Business Plan that was
last approved, adjusted for inflation, shall apply until a new Budget and
Business Plan is approved.

 

9.4                              Information

 

Windfield must provide to each Shareholder as soon as practicable:

 

(a)                                 after it is approved by the Board, each
Budget and Business Plan and any material modifications to it;

 

(b)                                 and in any event not later than four months
after the end of each financial year, the audited consolidated accounts of
Windfield in respect of that financial year;

 

(c)                                  and in any event not later than one month
after the end of each quarter of a financial year, unaudited management accounts
of the Windfield Group which must include detailed statements of financial
performance, financial position and cash-flow, details of any variances from the
Budget and Business Plan and such other financial information as the Board may
determine from time to time;

 

17

--------------------------------------------------------------------------------


 

(d)                                 copies of all information and reports
provided by any Windfield Group Entity to:

 

(i)                                    its debt financiers (or prospective debt
financiers) or any securities exchange on which it listed; or

 

(ii)                                 any Government Agency, other than
information and reports of a routine nature incidental the Business;

 

(e)                                 any additional financial information the
Shareholder may reasonably request for the purpose of enabling the Shareholder
to reconcile any financial information of the Windfield Group to the accounting
principles and practices to which it is subject, but on the basis that no
Windfield Group Entity will be required to give any representations concerning
the accuracy of any such reconciliation; and

 

(f)                                  any other information the Shareholder may
reasonably require from time to time (subject to there being no unreasonable
prejudice to the day-to-day business operations of the Windfield Group in
providing such information).

 

9.5                              Shareholder financial audit

 

(a)                                 Windfield must, subject to a Shareholder
giving reasonable notice to Windfield, give that Shareholder and its employees,
auditors and advisers such access to the financial records and premises of any
member of the Windfield Group as the Shareholder reasonably requires for the
purpose of the Shareholder satisfying its financial or other reporting or
compliance requirements under any law applicable to the Shareholder, or
satisfying the requirement of any Governmental Agency in respect of such
Shareholder.

 

(b)                                 A Shareholder may also (at its cost) employ
a person to assist it with its reporting and compliance requirements in respect
of its investment in the Windfield group, and such person will be allowed such
access on Business Days to the financial records and premises of the members of
the Windfield Group as the Shareholder reasonably requires for the purpose
referred to in paragraph (a) above, and will be provided with office
accommodation and reasonable administrative assistance by the Windfield Group.

 

9.6                              US tax election

 

The Windfield Group Entities must make any elections regarding entity status
under United States Treasury Regulation section 301.7701-3 and any other United
States federal, state and local income tax elections as directed by Rockwood.

 

10                                 Distribution Policy

 

(a)                                 Windfield must not declare or pay any
dividends or other distributions on any share in its capital while any amount
remains outstanding under either Rockwood Term Loan Agreement.

 

(b)                                 Subject to:

 

(i)                                    paragraph (a);

 

(ii)                                 any applicable law;

 

(iii)                              any contrary agreement between the
Shareholders;

 

(iv)                             any restrictions imposed by any external
financing arrangements entered into by a Windfield Group Entity; and

 

(v)                                the appropriation of reasonable reserves for
the working capital requirements of the Windfield Group,

 

18

--------------------------------------------------------------------------------


 

Windfield must distribute all available cash and cash equivalents of the
Windfield Group either in the form of dividends or the pro rata repayment of
outstanding Shareholder Debt at least annually and in the most reasonably
practicable tax efficient manner.

 

11                                 Shareholder Activities

 

Subject to any express restrictions in the Transaction Documents, each
Shareholder acknowledges that each other Shareholder and its related bodies
corporate may engage directly or indirectly in activities which are or may be
competitive with the business of the Windfield Group.

 

12                                 Compliance Policies

 

12.1                       Anti-corruption and sanctions

 

(a)                                 Windfield must ensure that no Windfield
Group Entity and no person who performs services for or on behalf of a Windfield
Group Entity engages in any activity or conduct that has or will result in a
violation of:

 

(i)                                    any Anti-Corruption Laws; or

 

(ii)                                 any applicable laws relating to economic or
trade sanctions.

 

(b)                                 Windfield must adopt and maintain adequate
procedures for the Windfield Group to ensure compliance with its obligations
under paragraph (a), including the prevention of bribery within the meaning of
section 7(3) of the Bribery Act 2010 (UK) and any equivalent provision of any
other Anti-Corruption Law by any person who performs services for or on behalf
of any Windfield Group Entity.

 

(c)                                  The procedures referred to in
paragraph (b) shall be in accordance with any official guidance published from
time to time pursuant to any Anti-Corruption Law or applicable laws relating to
economic or trade sanctions.

 

12.2                       Other compliance policies

 

If a Shareholder or the holding company of a Shareholder is required by its
applicable law (including applicable securities laws and regulations), or the
requirements of any recognised securities exchange which apply to it, to ensure
that Windfield establishes any internal regulatory and compliance policies and
procedures in addition to those referred to in clause 12.1(b), Windfield must
take all reasonable steps to establish such policies and procedures as are
requested by that Shareholder.

 

13                                 Refinancing of Rockwood Term Loan

 

13.1                       Commitment to refinance

 

(a)                                 On the Maturity Date, each Shareholder must
pay to or at the direction of Windfield in clear funds an amount equal to its
Specified Loan Proportion.

 

(b)                                 The amounts referred to in clause
13.1(a) must be paid as equity, unless all Shareholders agree otherwise.

 

13.2                       Acceleration of refinancing

 

(a)                                 Tianqi may elect to bring forward each
Shareholder’s payment obligations under clause 13.1(a) to a Business Day (the
Prepayment Date) which falls at least one month after the date it gives notice
of the acceleration to all other Shareholders and to Windfield.

 

19

--------------------------------------------------------------------------------


 

(b)                                 If Tianqi makes the election contemplated in
paragraph (a):

 

(i)                                    Windfield must give to Rockwood Lender
any notice of prepayment required under applicable Rockwood Term Loan Agreement;
and

 

(ii)                                 subject to the simultaneous performance by
each Shareholder of its payment obligations, each Shareholder must make the
payment contemplated under clause 13.1(a) on the Prepayment Date instead of the
Maturity Date.

 

13.3                       External refinancing

 

(a)                                 Promptly following a request by Tianqi to do
so, Windfield must cause the CEO and CFO to solicit proposals for a refinancing
by Windfield of up to US$250 million of the amount then outstanding under the
applicable Rockwood Term Loan Agreement for consideration by the Board.

 

(b)                                 Subject to receiving at least three separate
refinancing proposals from unrelated financial institutions (or syndicates), the
CEO and CFO may submit those refinancing proposals, one of which will be their
recommended refinancing proposal (the recommended proposal) to the Board with a
joint recommendation that it be approved.

 

(c)                                  A refinancing proposal must not be
implemented unless it is a recommended proposal and approved by a Special
Majority. Each Shareholder must ensure that any Director appointed by it
actively participates in the Board’s consideration of any recommended proposal
and, to the extent permitted by law, that such Director does not unreasonably
withhold or delay his support for a recommended proposal. It shall be
unreasonable for a Director to withhold his support for a recommended proposal
if the recommended proposal satisfies the requirements of a ‘Permitted
Refinancing’ under the applicable Rockwood Term Loan Agreement.

 

14                                 Additional Funding

 

(a)                                 Subject to any obligations it has under the
Acquisition Agreement or under a Rockwood Term Loan Agreement, or any
obligations it has under clause 13, unless otherwise agreed by it, a Shareholder
has no obligation to provide any capital to Windfield or to give any guarantee
or indemnity in respect of the liabilities of any Windfield Group Entity.

 

(b)                                 Windfield’s ongoing funding requirements
shall be determined by the Board from time to time, provided that:

 

(i)                                    each Shareholder will be given a
reasonable opportunity to participate in any further debt or equity fundraising
in proportion to its Specified Proportion; and

 

(ii)                                 such further fundraisings will, insofar as
is reasonably practicable, be structured to be tax effective for each
Shareholder.

 

(c)                                  Each Shareholder acknowledges that:

 

(i)                                    it may have its Specified Proportion
reduced if it does not participate in any proposed equity fundraising (or any
debt fundraising involving the issue of securities convertible into equity); and

 

(ii)                                 unless otherwise agreed by Rockwood, any
loan by a Shareholder to any Windfield Group Entity will be subordinated to any
amounts outstanding under either Rockwood Term Loan Agreement.

 

(d)                                 Windfield must ensure that no Windfield
Group Entity incurs any Financial Debt, or grants any Security Interest over its
assets, while any amounts are outstanding under the

 

20

--------------------------------------------------------------------------------


 

Rockwood Term Loan Agreement, except for any Financial Debt incurred or Security
Interest granted or created:

 

(i)                                    to another Windfield Group Entity;

 

(ii)                                 to Rockwood under a Rockwood Term Loan
Agreement;

 

(iii)                              in connection with the repayment of an amount
outstanding under a Rockwood Term Loan Agreement, provided that the proceeds are
so applied;

 

(iv)                             to a Shareholder and which complies with
paragraph (c)(ii); and

 

(v)                                in the ordinary course of business to fund
working capital requirements.

 

15                                 Non-solicitation of Windfield Group Employees

 

A Shareholder must not (and must ensure that none of its related bodies
corporate) agree to employ any person (or enter into any other arrangement which
is materially similar to an employment relationship):

 

(a)                                 while he is employed by any Windfield Group
Entity; and

 

(b)                                 for up to one year after he ceases to be
employed by any Windfield Group Entity,

 

without the approval of the Board.

 

16                                 Lithium Distribution and Off-take
Arrangements

 

16.1                       Technical grade lithium

 

(a)                                 Tianqi HK (or one of its related bodies
corporate) must enter into, and the parties must procure that Talison Lithium
Australia enters into, a distribution agreement substantially in the form set
out in Schedule 5 for the exclusive supply and distribution of technical-grade
lithium concentrates within the PRC, Hong Kong and Taiwan with effect from
Completion (the Tianqi Technical Grade Distribution Agreement).

 

(b)                                Rockwood (or one of its related bodies
corporate) must enter into, and the parties must procure that Talison Lithium
Australia enters into, a distribution agreement substantially in the form set
out in Schedule 5 for the exclusive supply and distribution of technical-grade
lithium concentrates outside the PRC, Hong Kong and Taiwan with effect from
Completion (Rockwood Technical Grade Distribution Agreement).

 

(c)                                 During the period between execution of this
Agreement and Completion, Tianqi HK and Rockwood:

 

(i)                                    acknowledge that the distribution
arrangements for technical grade products between Talison Lithium Australia and
Tianqi HK (and its related bodies corporate) or third parties (including S&B
Industrial Minerals) shall continue in full force and effect;

 

(ii)                                 agree that:

 

(A)                              such replacement distribution arrangements for
technical grade products as may be required may be entered into between Talison
Lithium Australia and Tianqi HK (or its related bodies corporate) or third
parties (including S&B Industrial Minerals) on the same material terms and
conditions as currently exist between Talison Lithium Australia and such
entities, but not for a period of more than 6 months, unless otherwise agreed
between Tianqi HK and Rockwood;

 

21

--------------------------------------------------------------------------------


 

(B)                              Talison Lithium Australia must not enter into
any new distribution agreements for technical grade products; and

 

(C)                              Talison Lithium Australia may enter into new
sales contracts, new short term orders or delivery arrangements for technical
grade products, provided that the aggregate volume of such products does not
exceed the budgeted volume by more than 10% for the first quarter of 2014.

 

(d)                                 During the period between execution of this
Agreement and Completion, Tianqi HK and Rockwood will use all reasonable
endeavours to transition any customer relationships in respect of technical
grade products.

 

(e)                                  On Completion, Tianqi HK and Rockwood must
procure that Talison Lithium Australia, and Tianqi HK must (and procure that any
of its related bodies corporate must), terminate any arrangements contemplated
by paragraph (c) that are between Talison Lithium Australia and Tianqi HK
(and/or its related bodies corporate). Any arrangements between Talison Lithium
Australia and third parties contemplated under paragraph (c) shall continue in
effect and expire in accordance with their terms, except for the arrangements
currently in place with S&B Industrial Minerals, which will be terminated as
soon as reasonably practicable with the costs associated with such termination
to be borne by Talison Lithium Australia.

 

16.2                       Chemical-grade lithium

 

(a)                                 Tianqi HK (or one of its related bodies
corporate) must enter into, and the parties must procure that Talison Lithium
Australia enters into, an agreement substantially in the form set out in
Schedule 4 for the supply of chemical-grade lithium concentrates with effect
from Completion (the Tianqi Chemical Grade Off-take Agreement).

 

(b)                                 Rockwood (or one of its related bodies
corporate) must enter into, and the parties must procure that Talison Lithium
Australia enters into, an agreement substantially in the form set out in
Schedule 4 for the supply of chemical-grade lithium concentrates with effect
from Completion (Rockwood Chemical Grade Off-take Agreement).

 

(c)                                  During the period between execution of this
Agreement and Completion, Tianqi HK and Rockwood:

 

(i)                                    acknowledge that any sales contracts
entered into between Talison Lithium Australia and Tianqi HK (and/or its related
bodies corporate) or third parties shall continue in full force and effect; and

 

(ii)                                 agree that Talison Lithium Australia shall
be entitled to enter into sales contracts in respect of any chemical grade
lithium concentrates with Tianqi HK (and its related bodies corporate) or third
parties on the same material terms and conditions as currently exist between
Talison Lithium Australia and such purchasing entities, but for no longer than
terms of six months unless otherwise agreed between Tianqi HK and Rockwood.

 

On Completion, Tianqi HK and Rockwood must procure that Talison Lithium
Australia , and Tianqi HK must (and procure that any of its related bodies
corporate must), terminate any arrangements contemplated by this paragraph
(c) that are between Talison Lithium Australia and Tianqi HK (and/or its related
bodies corporate). Any arrangements between Talison Lithium Australia and third
parties shall continue in effect and expire in accordance with their term.

 

22

--------------------------------------------------------------------------------


 

17                                 Transfer of Shares and Shareholder Debt

 

17.1                       Restriction on Transfer

 

A Shareholder must not Transfer any Shares or Shareholder Debt unless the
Transfer is:

 

(a)                                 to a wholly-owned subsidiary of its ultimate
holding company in accordance with clause 18;

 

(b)                                 in the case of Tianqi HK, to Tianqi Listco
or a wholly-owned subsidiary of Tianqi Listco in accordance with clause 19;

 

(c)                                  to a Remaining Shareholder or Offeror in
accordance with clause 20;

 

(d)                                required in connection with a Change of
Control, Material Breach or Insolvency Event of a Shareholder in accordance with
clause 21; or

 

(e)                                 to another Shareholder in accordance with
clause 8(c) a result of acceptance by that Shareholder of an offer in a Deadlock
Transfer Notice,

 

but in each case subject to any applicable requirements in clause 22 (including
the requirement in clause 22.6 that the Transferee, unless they are an existing
Shareholder, enters into a Deed of Accession and a Deed of Cross Charge).

 

17.2                       Prohibition on Transfers to third parties in first 12
months

 

Despite clause 17.1(c), a Shareholder must not Transfer any Shares or
Shareholder Debt in reliance on that clause 17.1(c) until the first anniversary
of the date Completion occurs.

 

18                                 Permitted Transfers to Certain Related Bodies
Corporate

 

(a)                                 A Shareholder (the Related Transferor) may
Transfer any of its Shares and any Shareholder Debt to a wholly-owned subsidiary
of its ultimate holding company (the Related Transferee).

 

(b)                                 Notwithstanding clause 28(a)(i), the Related
Transferor (but not a Related Transferor in any subsequent transfer pursuant to
this clause 18) shall remain a party with joint and several liability for the
obligations of the Related Transferee (and any subsequent Related Transferee)
until such time as all Related Transferees have ceased to be a party.

 

19                                 Permitted Transfer to Tianqi Listco

 

(a)                                 Tianqi HK may Transfer any of its Shares and
any Shareholder Debt to Tianqi Listco or a wholly-owned subsidiary of Tianqi
Listco (Tianqi Listco Sub).

 

(b)                                 Windfield must provide Tianqi Listco with
all assistance (including access to employees, and provision of information such
as valuation information and historical and forward looking financial
information) which it requires in order to obtain any necessary shareholder or
regulatory approvals for, or undertake fundraising activities in connection
with, any proposed purchase by Tianqi Listco of Shares and/or Shareholder Debt
from Tianqi HK.

 

(c)                                  Without limiting paragraph (b), each
Shareholder and Windfield acknowledge and agree that Windfield will hold any
special board meetings necessary to approve any valuation or financial
information in respect of the Windfield Group which Tianqi Listco requires for
the purposes of such fundraising, and that Tianqi Listco will be permitted to
disclose such information if required to do so by the security laws and
regulations in the PRC in order to undertake such fundraising (provided that
Tianqi Listco makes reasonable efforts not to disclose business sensitive
information).

 

23

--------------------------------------------------------------------------------


 

(d)                                 If Tianqi HK Transfers all of its Shares to
Tianqi Listco or Tianqi Listco Sub then, subject to Tianqi Listco (and, if
applicable, Tianqi Listco Sub) entering into a Deed of Accession and a Deed of
Cross Charge:

 

(i)                                    in the case of a Transfer to Tianqi
Listco, Tianqi Listco is substituted for Tianqi under this agreement; and

 

(ii)                                 in the case of a Transfer to Tianqi Listco
Sub, Tianqi Listco is substituted for Tianqi Parent and Tianqi Listco Sub is
substituted for Tianqi HK under this agreement.

 

20                                 Right of First Refusal

 

20.1                       Third Party Offer

 

Where a Shareholder (the Transferring Shareholder) has received a bona fide
arm’s-length offer from a third party (the Offeror) for any of its Shares (the
Transfer Shares) and any Shareholder Debt (the Transfer Debt and, together with
the Transfer Shares, the Transfer Assets), and that offer (the Third Party
Offer):

 

(a)                                 is irrevocable and unconditional except for
any Permitted Regulatory Condition;

 

(b)                                 states a cash price for the Transfer Assets;

 

(c)                                  contains all material terms and conditions
(including the price, intended completion date and Permitted Regulatory
Conditions); and

 

(d)                                 if the Specified Proportion of the Offeror
following the Transfer to it of all Shares which are then the subject of
outstanding Third Party Offers by it would exceed 75% or if the Transfer Shares
alone represent a Specified Proportion of 25% or more, includes an offer to
acquire all the Shares and any Shareholder Debt of the other Shareholder (the
Remaining Shareholder) at the same price as and on no less favourable terms than
those which apply in respect of the Transfer Assets (a Tag-along),

 

the Transferring Shareholder may accept that Third Party Offer, but only after
complying with the requirements of this clause 20.

 

20.2                       Issue of Transfer Notice to the Remaining
Shareholders

 

If the Transferring Shareholder determines that it wishes to accept the Third
Party Offer, it must give a notice (the Transfer Notice) to each Remaining
Shareholder, copied to Windfield, containing details of the Third Party Offer
(including the name of the Offeror, the cash price offered for the Transfer
Assets and all material terms and conditions) and upon giving the Transfer
Notice, the Transferring Shareholder is deemed to:

 

(a)                                 make an offer to sell the Transfer Assets to
each Remaining Shareholder (the Transfer Offer) at the same cash price as and on
no less favourable terms than those set out in the Third Party Offer; and

 

(b)                                 provide confirmation that:

 

(i)                                    Windfield is the agent of the
Transferring Shareholder for the sale of the Transfer Assets; and

 

(ii)                                 the Remaining Shareholders may elect to
proceed in accordance with one of the options in clause 20.3.

 

24

--------------------------------------------------------------------------------


 

20.3                       Choices open to the Remaining Shareholders

 

A Remaining Shareholder who is given a Transfer Notice may do one of the
following.

 

(a)                                 Accept the Transfer Offer

 

(i)                                    If a Remaining Shareholder wishes to
accept the Transfer Offer, it must give a notice (an Acceptance Notice) to the
Transferring Shareholder within 20 Business Days after the date the Transfer
Notice is given (the Closing Date), copied to Windfield, confirming its
acceptance of the Transfer Offer.

 

(ii)                                 A Remaining Shareholder may only accept a
Transfer Offer in respect of all of the Transfer Assets. If there is more than
one Remaining Shareholder who has given an Acceptance Notice in respect of a
Transfer Offer, each such Remaining Shareholder will be deemed to have accepted
the Transfer Offer in respect of that proportion of the Transfer Assets which
the number of Shares for the time being held by that Remaining Shareholder bears
to the total number of Shares held by the Remaining Shareholders who have given
an Acceptance Notice.

 

(iii)                              If a Remaining Shareholder does not wish to
accept the Transfer Offer, it may either give a notice to the Transferring
Shareholder, copied to Windfield, by the Closing Date declining the Transfer
Offer or do nothing in which case it will, on the Closing Date, be deemed to
have declined the Transfer Offer.

 

(iv)                             Within three Business Days after the Closing
Date, the Transferring Shareholder must notify Windfield of the names and
addresses of the Remaining Shareholders which have agreed to buy Transfer Assets
and the amount of Transfer Assets each Remaining Shareholder has agreed to buy
and notify each Remaining Shareholder of the amount of Transfer Assets it has
agreed to buy.

 

(v)                                If no Acceptance Notices are given to the
Transferring Shareholder, then no earlier than five Business Days after the
Closing Date the Transferring Shareholder is, subject to clause 20.4, free to
accept the Third Party Offer and sell all the Transfer Assets to the Offeror at
the same price as and on no more favourable terms than those set out in the
Third Party Offer, provided that such sale must be completed within three months
after the Closing Date (or such longer period which is necessary to satisfy any
Permitted Regulatory Condition to which such sale is subject, but in any event
no later than six months after the Closing Date).

 

(b)                                 Tag-along

 

(i)                                    If the Third Party Offer includes a
Tag-along and the Remaining Shareholder wishes to accept the Tag-along it may
give a notice (the Tag-along Notice) to the Transferring Shareholder by the
Closing Date, copied to Windfield, electing to sell all of its Shares (the
Tag-along Shares) and any Shareholder Debt (the Tag-along Debt and together with
the Tag-along Shares, the Tag-along Assets) to the Offeror, at the same cash
price as and on no less favourable terms than those contained in the Third Party
Offer.

 

(ii)                                 The Transferring Shareholder is then
prohibited from selling the Transfer Assets to the Offeror unless the Offeror
agrees to purchase the Tag-along Assets at the same time, at the same cash price
as and on no less favourable terms than those contained in the Third Party
Offer.

 

25

--------------------------------------------------------------------------------


 

20.4                       Drag-along

 

Subject to the right of the Remaining Shareholder to exercise their right of
first refusal under clause 20.3(a), if the Specified Proportion of the Offeror
following the Transfer to it of all Shares which are then the subject of
outstanding Third Party Offers by it would exceed 75%, then within three
Business Days of the date on which the Transferring Shareholder accepts the
Third Party Offer, the Transferring Shareholder may give a notice (the
Drag-along Notice) to the Remaining Shareholder requiring it to sell to the
Offeror on the terms of the Third Party Offer all (but not some only) of their
Shares (the Drag-along Shares) and any Shareholder Debt (the Drag-along Debt and
together with the Drag-along Shares the Drag-along Assets).

 

21                                 Transfer on Event of Default

 

21.1                       Event of Default

 

If:

 

(a)                                 a Change of Control occurs in respect of a
Shareholder without the prior consent of the other Shareholders;

 

(b)                                 a Shareholder commits a Material Breach that
remains unremedied one month after Windfield or another Shareholder gives it
notice of the breach;

 

(c)                                  an Insolvency Event occurs in respect of a
Shareholder; or

 

(d)                                 Tianqi does not pay on the Maturity Date or
the Prepayment Date (as applicable) the amount payable under clause 13.1,

 

the relevant Shareholder (the Defaulting Shareholder) has committed an Event of
Default and must notify the other Shareholders (the Non-defaulting Shareholders)
immediately.

 

21.2                       Default Notice

 

(a)                                 Following an Event of Default, any
Non-defaulting Shareholder may give notice (a Default Notice) within one month
of it becoming aware of the Event of Default, in which case the Defaulting
Shareholder will be deemed to have offered to sell all of the Defaulting
Shareholder’s Shares (the Sale Shares) and any Shareholder Debt (the Sale Debt
and together with the Sale Shares, the Sale Assets) to each Non-defaulting
Shareholder, at the price referred to in clause 21.3 and subject to the
satisfaction or waiver of any Permitted Regulatory Condition set out in the
Default Notice.

 

(b)                                If a Non-defaulting Shareholder wishes to
accept the offer, it must give a notice to all other Shareholders within one
month after the date the Default Notice is given, copied to Windfield,
confirming its acceptance of the offer.

 

(c)                                 A Non-defaulting Shareholder may only accept
the offer in respect of all of the Sale Assets. If there is more than one
Non-defaulting Shareholder who has accepted the offer, each such Non-defaulting
Shareholder will be deemed to have accepted the offer in respect of that
proportion of the Sale Assets which the number of Shares for the time being held
by that Non-defaulting Shareholder bears to the total number of Shares held by
the Non-defaulting Shareholders who have accepted the offer.

 

(d)                                 The sale and purchase of any Sale Assets
shall be made on the terms set out in clause 22.

 

(e)                                  Any offer and acceptance in relation to a
Default Notice given following an Event of Default under clause 21.1(d) is void
if Tianqi remedies the Event of Default within one month after the date the
Default Notice is given.

 

26

--------------------------------------------------------------------------------


 

21.3                       Price

 

The price at which a Non-defaulting Shareholder is entitled to buy Sale Assets
is:

 

(a)                                 in the case of a Material Breach, an amount
equal to 90% of their Fair Market Value; and

 

(b)                                 in all other cases, an amount equal to their
Fair Market Value,

 

as determined in accordance with clause 21.4, less reasonable external fees and
expenses incurred by the Non-defaulting Shareholder in enforcing its rights
under this clause 21.

 

21.4                       Determination of Fair Market Value

 

(a)                                 The Shareholders shall have one month from
the date of the Default Notice to come to an agreement on the Fair Market Value
of the Sale Assets. If the Shareholders are unable to reach an agreement within
that time (or such other period as the Shareholders may agree), Windfield must
appoint an Independent Expert to value the Sale Assets.

 

(b)                                 The Independent Expert will be selected by
agreement between the Shareholders or, failing agreement between them within
five Business Days after they commence to discuss the selection of that
Independent Expert, by the President of The Institute of Arbitrators & Mediators
Australia.

 

(c)                                  Windfield must instruct the Independent
Expert to determine the Fair Market Value of the Sale Assets within one month of
his appointment.

 

(d)                                 The parties must supply the Independent
Expert with any information, assistance and co-operation which he may reasonably
request in connection with his determination, subject to such confidentiality
obligations as a disclosing party may consider appropriate.

 

(e)                                 The fees and expenses of the Independent
Expert will be borne by the Defaulting Shareholder.

 

(f)                                  The Independent Expert will act as an
expert and not as an arbitrator and his decision will, in the absence of
manifest error, be final and binding on the Shareholders and not subject to
review.

 

22                                 Terms and Consequences of Transfers of Shares

 

22.1                       Definitions

 

In this clause 22:

 

(a)                                 Buyer means in the case of:

 

(i)                                    clause 8, if one or more Acceptance
Notices are given, each Remaining Shareholder buying Transfer Assets; or

 

(ii)                                 clause 20:

 

(A)                              if one or more Acceptance Notices are given,
each Remaining Shareholder buying Transfer Assets; or

 

(B)                              if a Tag-along Notice or a Drag-along Notice is
given, the Offeror; and

 

(iii)                              clause 21, a Non-defaulting Shareholder
electing to buy Sale Assets;

 

(b)                                 Relevant Assets means in the case of:

 

(i)                                    clause 8, all the Shares and any
Shareholder Debt of the Shareholder who gave the Deadlock Transfer Notice;

 

(ii)                                 clause 20, the Transfer Assets, the
Drag-along Assets or the Tag-along Assets; and

 

27

--------------------------------------------------------------------------------


 

(iii)                              clause 21, the Sale Assets;

 

(c)                                  Relevant Notice means in the case of:

 

(i)                                    clause 8, the Deadlock Transfer Notice;

 

(ii)                                 clause 20, the Transfer Notice; and

 

(iii)                              clause 21, the Default Notice;

 

(d)                                 Relevant Time means in the case of:

 

(i)                                    clause 8, the date the Fair Market Value
is determined in accordance with clause 21.4;

 

(ii)                                 clause 20, the date the last Acceptance
Notice is given or, in the case of Drag-along Assets, the date the Drag-along
Notice is given or, in the case of Tag-along Assets, the date the Tag-along
Notice is given; and

 

(iii)                              clause 21, the date the Fair Market Value is
determined in accordance with clause 21.4; and

 

(e)                                  Selling Shareholder means in the case of:

 

(i)                                    clause 8, the Shareholder who gave the
Deadlock Transfer Notice;

 

(ii)                                 clause 20, the Transferring Shareholder
and, if a Tag-along Notice or Drag-along Notice is given, the Remaining
Shareholder; and

 

(iii)                              clause 21, the Defaulting Shareholder.

 

22.2                      Completion of certain Transfers

 

(a)                                 Any Transfer of Relevant Assets made under
the provisions of clauses 8, 20 and 21 shall be made in accordance with this
clause 22.2 and, in the case of a Transfer by a Transferring Shareholder or a
Remaining Shareholder to an Offeror, on terms agreed with the Offeror to the
extent those terms are not inconsistent with this clause 22.2.

 

(b)                                 The Selling Shareholder and the Buyer may
request the addition of any necessary Permitted Regulatory Conditions or
adjustments to existing Permitted Regulatory Conditions, but only to the extent
necessary to be able to complete the transfer of the Relevant Assets. Each of
the Selling Shareholder and the Buyer must use all its reasonable endeavours to
ensure the satisfaction of any Permitted Regulatory Condition applying to it as
soon as possible.

 

(c)                                  If any Permitted Regulatory Condition is
not satisfied or waived within six months after the Relevant Notice is given,
then the Relevant Notice lapses. If the Relevant Notice is a Transfer Notice,
then the Transfer Assets may be Transferred to the Offeror.

 

(d)                                 Completion of the transfer of the Relevant
Assets shall take place 10 Business Days after the Relevant Time or the date of
satisfaction or waiver of all Permitted Regulatory Conditions (whichever is the
later) (the Transfer Date) and at such reasonable time and place as the Selling
Shareholder and the Buyer agree or, failing agreement, at 11am (Perth time) at
the registered office of Windfield.

 

(e)                                  On or before the Transfer Date, the Selling
Shareholder must deliver to the Buyer in respect of the Relevant Assets:

 

(i)                                    duly executed instruments for transfer of
the Relevant Assets;

 

(ii)                                 any relevant share certificates (or provide
an express indemnity in a form satisfactory to the Buyer in the case of any
certificate found to be missing); and

 

28

--------------------------------------------------------------------------------


 

(iii)                              a power of attorney in such form and in
favour of such person as the Buyer may nominate to enable the Buyer to exercise
all rights of ownership including voting rights.

 

(f)                                   Against delivery of the documents referred
to in paragraph (e), the Buyer shall pay the total consideration due for the
Relevant Assets to the Selling Shareholder on the Transfer Date.

 

(g)                                  In the case of a Transfer of Relevant
Assets following an Event of Default under clause 21.1, upon performing its
obligations under paragraph (e), Tianqi will be discharged from all its
obligations under this agreement (including all accrued obligations) other than
clause 24.

 

22.3                       Failure to Transfer

 

If a Selling Shareholder fails or refuses to comply with its obligations to
transfer Relevant Assets on or before the Transfer Date for a reason other than
a failure to satisfy a Permitted Regulatory Condition:

 

(a)                                 Windfield may receive the purchase money in
trust for such Selling Shareholder (without any obligation to pay interest) and
cause a Buyer to be registered as the holder of the Relevant Assets being sold
(once any appropriate stamp duty has been paid). The receipt by Windfield of the
purchase money shall be a good discharge to a Buyer (who shall not be bound to
see to the application of those moneys). After a Buyer has been registered as
holder of the Relevant Assets being sold in exercise of these powers:

 

(i)                                    the validity of the transfer shall not be
questioned by any person; and

 

(ii)                                 the Selling Shareholder shall surrender its
share certificates (or an express indemnity in a form satisfactory to the Buyer
in the case of any certificate found to be missing) for the Relevant Assets to
Windfield and, on surrender, be entitled to the purchase money for the Relevant
Assets; and

 

(b)                                 the Selling Shareholder must not exercise
any of its powers or rights in relation to management of, and participation in
the profits of, Windfield under this Agreement, the Constitution or otherwise.

 

22.4                       Transfer terms

 

Any Transfer of Relevant Assets under this clause 22 shall be on terms that
those Relevant Assets:

 

(a)                                 are transferred free from all Security
Interests (other than those created under this agreement and the Constitution);
and

 

(b)                                 are transferred with the benefit of all
rights attaching to them as at the date of the relevant transfer,

 

and, if requested by the Buyer, on customary warranties by the Selling
Shareholder as to its capacity to Transfer, and its title to, the Relevant
Assets.

 

22.5                       Registration

 

Windfield must not approve a Transfer of Shares for registration unless this
agreement and the Constitution have been complied with. Any Transfer of Shares
which does not comply with this agreement and the Constitution is invalid.

 

29

--------------------------------------------------------------------------------


 

22.6                       Deed of Accession and Deed of Cross Charge

 

The parties shall procure that no person other than an existing Shareholder
acquires (whether by transfer or subscription) any Shares unless it enters into
a Deed of Accession and a Deed of Cross Charge. The parties agree that in
entering into a Deed of Accession and a Deed of Cross Charge a person shall have
the benefit of the terms of, and shall be a party to, this agreement and such
other Transaction Documents as may be specified in the Deed of Accession.

 

22.7                       Removal of appointees

 

If a Shareholder ceases to be a Shareholder it must, and it must ensure that all
its appointees to the board of directors of any Windfield Group Entity, do all
things and sign all documents as may otherwise be necessary to ensure the
resignation or dismissal of the appointees from such appointments in a timely
manner.

 

22.8                       Power of Attorney

 

Each Shareholder irrevocably appoints Windfield as its attorney to execute,
deliver and/or issue:

 

(a)                                 any necessary document required to be
executed by it under clauses 20 and 21 and this clause 22, including any
instrument of transfer or other document which may be necessary to Transfer the
Relevant Assets; and

 

(b)                                 any Deed of Accession or Deed of Cross
Charge entered into by any person pursuant to clause 22.6.

 

22.9                       Shareholder Debts and other obligations

 

Unless the other Shareholders otherwise agree, a Shareholder may not Transfer
any of its Shares except on the condition that prior to registration of the
Transfer:

 

(a)                                 other than Shareholder Debt (which is dealt
with under paragraph (b)), the Shareholder pays to each other Shareholder and to
each Windfield Group Entity all outstanding amounts which is payable by it to
any of them under the Transaction Documents or, if the Shareholder is not
transferring all its Shares, then that proportion of all outstanding amounts as
is the same proportion as the number of Shares being transferred bears to the
total number of Shares held by the Shareholder immediately before registration
of the Transfer; and

 

(b)                                 the Shareholder assigns or procures the
assignment to the transferee (or a related body corporate of the transferee) its
rights to the benefit of its Shareholder Debt or, if the Shareholder is not
transferring all its Shares, that proportion of Shareholder Debt as is the same
proportion as the number of Shares being transferred bears to the total number
of Shares held by the Shareholder immediately before registration of the
Transfer.

 

23                                 IPO Demand Right

 

A Shareholder who holds, or group of Shareholders who in aggregate hold, a
Specified Proportion of more than 75% may, at any time after the fourth
anniversary of Completion, give notice to all other Shareholders that they wish
for Windfield to seek admission to and quotation of the Shares on a recognised
securities exchange (with or without an initial public offering) in which case
each party must use all its reasonable endeavours to co-operate for the purposes
of effecting such admission and quotation, including by submitting to any escrow
requirements that are customarily imposed as a condition of listing or
quotation.

 

30

--------------------------------------------------------------------------------


 

24                                 Confidentiality

 

24.1                       Confidentiality

 

Subject to clause 24.2, a party must not disclose, or use for a purpose other
than contemplated by this agreement, any Confidential Information.

 

Confidential Information means:

 

(a)                                 the existence of and terms of any
Transaction Document; or

 

(b)                                 any unpublished information or documents
disclosed to the party by another party in connection with this agreement
(including information and documents supplied before the date of this agreement)
or by a Windfield Group Entity,

 

but excludes information or documents which:

 

(c)                                  at the time it was first disclosed to the
party, was already in the lawful possession of the party; or

 

(d)                                 becomes available to the party lawfully
through sources other than another party or a Windfield Group Entity.

 

24.2                       Permitted disclosure

 

(a)                                 A party may disclose any Confidential
Information:

 

(i)                                    on a need to know basis and under
corresponding obligations of confidence as imposed by this clause 24, to its
officers, employees, professional advisors, related bodies corporate, or the
officers, employees or professional advisors of its related bodies corporate;

 

(ii)                                 in enforcing this agreement or in a
judicial or arbitral proceeding arising out of or in connection with this
agreement;

 

(iii)                              to the extent required by law or the rules of
any financial market regulator or securities exchange on which any securities of
the party or a related body corporate of the party are quoted;

 

(iv)                             to the extent required or permitted by this
agreement; or

 

(v)                                with the prior consent of the party which
originally supplied that Confidential Information (the disclosing party) in
connection with this agreement.

 

(b)                                 A party may disclose the existence or the
terms of this Agreement or the Confidential Information of the Windfield Group:

 

(i)                                    to the extent necessary in connection
with a capital raising by the party or a related body corporate of the party;

 

(ii)                                 on a need to know basis and under
corresponding obligations of confidence as imposed by this clause 24, to:

 

(A)                              a bona fide proposed or prospective purchaser
of any Shares from the party;

 

(B)                              a bona fide current, proposed or prospective
financier of the party or a related body corporate of the party; or

 

(C)                              officers, employees or professional advisors of
such purchaser or financier.

 

31

--------------------------------------------------------------------------------


 

24.3                       Prior advice and related obligations

 

In the case of any disclosure of Confidential Information pursuant to
clause 24.2(a)(iii), the party must:

 

(a)                                 notify the disclosing party before or, if
this is not practical, as soon as the disclosure is made; and

 

(b)                                 use reasonable endeavours to (and assist the
disclosing party at the disclosing party’s expense to) restrict distribution of
the Confidential Information and otherwise take all reasonable steps to preserve
its confidentiality.

 

24.4                       Return or destruction

 

If a Shareholder ceases to be a Shareholder, the Shareholder on receipt of a
written demand from the other Shareholders or Windfield must, subject to
clause 24.5, promptly:

 

(a)                                 return or destroy all written Confidential
Information in its or any of its related bodies corporate’s possession or
control;

 

(b)                                 destroy all analyses, compilations, notes,
studies, memoranda or other documents in its or any of its related bodies
corporate’s possession or control to the extent they have been produced or
derived from Confidential Information of another Shareholder or the Windfield
Group; and

 

(c)                                  give the other Shareholders and Windfield a
certificate signed by any of its directors confirming that, to the best of his
knowledge, information and belief, having made all proper enquiries, the
requirements of this clause 24.4 have been fully complied with.

 

24.5                       Exceptions to return or destruction

 

Clause 24.4 does not apply:

 

(a)                                 to documents that the party or any of its
related bodies corporate are required by law to retain, for so long as they are
required to be retained;

 

(b)                                 in respect of a party’s or any of its
related body corporate’s board papers and minutes of meetings of its board of
directors or any committee of its board of directors to the extent such papers
or minutes contain a level of detail that is consistent with the normal
practices of the party or related body corporate; or

 

(c)                                  documents produced or derived by any
professional advisor to a party or any of its related bodies corporate, if the
documents are required to be held for the purposes of any relevant professional
standards, practices, codes or insurance policies applicable to the professional
advisor.

 

24.6                       Damages not an adequate remedy

 

Each party acknowledges that:

 

(a)                                 damages will not be an adequate remedy for
any breach of this clause 24; and

 

(b)                                 specific performance and injunctive relief
are appropriate remedies for any threatened or actual breach (without the need
to give an undertaking as to damages), in addition to any other remedies
available at law or in equity under or independently of this agreement.

 

24.7                       Survival of obligation

 

This clause 24 survives and continues to bind:

 

(a)                                 the parties for two years following
termination of this agreement; and

 

(b)                                 a party for two years after if ceases to be
a party.

 

32

--------------------------------------------------------------------------------


 

25                                 Mutual Representations and Warranties

 

Each party represents and warrants to each other party that (except as expressly
disclosed in this agreement or consented to by the other party) each of the
following statements is true and correct.

 

(a)                                 (status)  It is a corporation duly
incorporated and validly existing under the laws of the place of its
incorporation.

 

(b)                                 (power)  It has the power to enter into and
perform its obligations under each Transaction Document to which it is a party,
to carry out the transactions contemplated by those documents and to carry on
its business as now conducted or contemplated.

 

(c)                                  (corporate authorisations)  It has taken
all necessary corporate action to authorise the entry into and performance of
each Transaction Document to which it is a party and to carry out the
transactions contemplated by those documents.

 

(d)                                 (documents binding) Its obligations under
each Transaction Document to which it is a party are valid and binding
obligations on it enforceable in accordance with their terms, subject to any
necessary stamping and registration.

 

(e)                                  (transactions permitted)  The execution and
performance by it of each Transaction Document to which it is a party did not
and will not violate in any respect a provision of:

 

(i)                                    a law or treaty or a judgment, ruling,
order or decree of a government agency binding on it;

 

(ii)                                 its constituent documents; or

 

(iii)                              any other document or agreement which is
binding on it or its assets.

 

26                                 Operation of Agreement

 

26.1                       General

 

This agreement and the Constitution regulate the respective rights and
obligations of the Shareholders in relation to the Windfield Group and the
Business. The Shareholders agree to comply with the provisions of this agreement
and the Constitution which relate to them.

 

26.2                       Agreement to override the Constitution

 

(a)                                 If there is any inconsistency between the
provisions of this agreement and the Constitution, the provisions of this
agreement prevail to the extent of the inconsistency.

 

(b)                                 If it is necessary to amend the Constitution
to ensure that a provision of this agreement is effective in accordance with its
terms, the necessary amendment must be made.

 

26.3                       Shareholders to observe and implement the Transaction
Documents

 

Each Shareholder undertakes with each other Shareholder and Windfield to:

 

(a)                                 exercise all its votes, powers and rights
under the Constitution so as to give full force and effect to the provisions and
intentions of the Transaction Documents;

 

(b)                                 observe and comply fully and promptly with
the provisions of the Constitution so that each provision of the Constitution is
enforceable by the parties among themselves and in whatever capacity; and

 

(c)                                  exercise all its votes, powers and rights
in relation to Windfield so as to ensure that Windfield fully and promptly
observes, complies with and gives effect to the requirements and intentions of
the Transaction Documents.

 

33

--------------------------------------------------------------------------------


 

The obligations in this clause 26.3 include an obligation to exercise its powers
both as a Shareholder and (where applicable and to the extent permitted by law)
through any Director appointed by it and (to the extent permitted by law to
ensure that any Director appointed by it (whether alone or jointly with any
other person) obtains that matter or thing.

 

26.4                       Windfield to observe and implement the Transaction
Documents

 

Windfield must do all things necessary or desirable to give effect to the
provisions and intentions of each Transaction Document in accordance with its
terms and is bound by all provisions of this agreement which expressly or by
implication apply to it.

 

27                                 Relationship between the Shareholders

 

(a)                                 Neither this agreement nor the Constitution
is to be interpreted as constituting:

 

(i)                                    the relationship between the Shareholders
as a partnership, quasi-partnership, association or any other relationship in
which one or more of the Shareholders may (except as specifically provided for
in this agreement) be liable generally for the acts or omissions of any other
Shareholder; or

 

(ii)                                 any Shareholder as the general agent or
representative of any other Shareholder or of any Windfield Group Entity with
the exception of any powers of attorney specifically granted or contemplated by
this agreement.

 

(b)                                 No Shareholder has the authority to incur
any obligation or make any representation or warranty on behalf of, or to pledge
the credit of, any other Shareholder.

 

28                                 Duration and Termination

 

(a)                                 Subject to paragraph (b), this agreement:

 

(i)                                    ceases to apply to a party who is a
Shareholder (and to any other party with which it has joint and several
liability) which has transferred all its Shares as permitted by this agreement
and the Constitution;

 

(ii)                                 terminates automatically if, before
Completion, the Acquisition Agreement is terminated in accordance with its
terms; and

 

(iii)                              otherwise continues in full force and effect
until terminated by written agreement between the parties or any Shareholder
holds all Shares.

 

(b)                                 The termination of this agreement however
caused and the transfer by any Shareholder of all its Shares:

 

(i)                                    does not affect any accrued rights or
remedies of a party which remain unsatisfied; and

 

(ii)                                 does not affect any provision of this
agreement which is expressed to come into effect on, or to survive, that
termination or cessation.

 

29                                 Notices

 

Any notice, demand, consent or other communication (a Notice) given or made
under this agreement:

 

(a)                                 must be in writing in English and signed by
the sender or a person duly authorised by the sender (or in the case of email,
set out the full name and position or title of the sender or person duly
authorised by the sender);

 

(b)                                 must be delivered to the intended recipient
by prepaid post (if posted to an address in another country, by registered
airmail) or by hand, fax or email to the address, fax

 

34

--------------------------------------------------------------------------------


 

number or email address below or the address, fax number or email address last
notified by the intended recipient to the sender:

 

(i)                                    to Tianqi:

Address: Chengdu Tianqi Industry Co., Ltd., Building,
10 East Gao Peng Road, Chengdu Hi-tech Zone, Chengdu
610041, China

 

Fax No: +86 28 8518 3501

 

Email: vivianwu@talisonlithium.com

 

Attention: Vivian Wu

 

and

 

Address: Tianqi Group HK Co., Limited, Room B, 14th Floor,
Wah Hen Commercial Centre, 383 Henessy Road, Wanchai,
Hong Kong, China

 

Fax No: +86 28 8518 3501

 

Email: vivianwu@talisonlithium.com

 

Attention: Vivian Wu;

 

(ii)                                 to Rockwood:

Address: Denbigh Road, Bletchley, Milton Keynes,
Buckinghamshire MK1 1PB, United Kingdom

 

Fax No: +1 609 514 8722

 

Email: triordan@rocksp.com

 

Attention: Thomas J. Riordan;

 

(iii)                              to Windfield:

Address: Level 4, 37 St Georges Terrace, Perth WA 6000,
Australia

 

Fax No: +61 8 9202 1144

 

Email: lorry.mignacca@talisonlithium.com

 

Attention: Lorry Mignacca;

 

(iv)                             any other party:

as specified in its Deed of Accession; and

 

(c)                                  will be conclusively taken to be duly given
or made:

 

(i)                                    in the case of delivery in person, when
delivered;

 

(ii)                                 in the case of delivery by post, two
business days after the date of posting (if posted to an address in the same
country) or seven business days after the date of posting (if posted to an
address in another country);

 

(iii)                              in the case of fax, on receipt by the sender
of a transmission control report from the despatching machine showing the
relevant number of pages and the correct destination fax number or name of
recipient and indicating that the transmission has been made without error; and

 

(iv)                             in the case of email, the earlier of:

 

(A)                              the time that the sender receives an automated
message from the intended recipient’s information system confirming delivery of
the email; and

 

(B)                              the time that the intended recipient, or an
employee or officer of the intended recipient acknowledges receipt,

 

35

--------------------------------------------------------------------------------


 

but if the result is that a Notice would be taken to be given or made on a day
that is not a business day in the place specified by the intended recipient as
its postal address under paragraph (b), it will be conclusively taken to have
been duly given or made at the start of business on the next business day in
that place.

 

30                                 General

 

30.1                       Amendment

 

This agreement may be amended only by another agreement executed by all the
parties affected by the amendment.

 

30.2                       Assignment

 

A party must not assign any of its rights under this agreement, or attempt or
purport to do so, otherwise than in connection with a transfer of Shares in
accordance with this agreement and the Constitution.

 

30.3                       Costs and duty

 

Each party must bear its own costs arising out of the negotiation, preparation
and execution of this agreement. All duty (including stamp duty and any fines,
penalties and interest) payable on or in connection with this agreement and any
instrument executed under or any transaction evidenced by this agreement must be
borne by Windfield.

 

30.4                       Counterparts

 

This agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

30.5                       Entire agreement

 

This agreement contains the entire agreement between the parties as at the date
of this agreement with respect to its subject matter and supersedes all prior
agreements and understandings between the parties in connection with it.

 

30.6                       Further assurances

 

At the reasonable request of another party, each party must do anything
necessary (including executing agreements and documents) to give full effect to
this agreement and the transactions contemplated by it.

 

30.7                       Governing law and jurisdiction

 

This agreement and related non contractual matters are governed by the laws of
Western Australia. Each party irrevocably submits to the non exclusive
jurisdiction of the courts with jurisdiction in Western Australia, and waives
any right to object to the venue on any ground.

 

30.8                       Moratorium legislation

 

To the full extent permitted by law, all legislation that at any time directly
or indirectly:

 

(a)                                 lessens, varies or affects in favour of a
party any obligation under this agreement; or

 

(b)                                 delays, prevents or prejudicially affects
the exercise by a party of any right, power or remedy conferred by this
agreement,

 

is excluded from this agreement.

 

36

--------------------------------------------------------------------------------


 

30.9                       No merger

 

The rights and obligations of the parties will not merge on the completion of
any transaction contemplated by this agreement. They will survive the execution
and delivery of any assignment or other document entered into for the purpose of
implementing a transaction.

 

30.10                No waiver

 

A failure to exercise or a delay in exercising any right, power or remedy under
this agreement does not operate as a waiver. A single or partial exercise or
waiver of the exercise of any right, power or remedy does not preclude any other
or further exercise of that or any other right, power or remedy. A waiver is not
valid or binding on the party granting that waiver unless made in writing.

 

30.11                Process agents

 

Each Shareholder:

 

(a)                                 irrevocably appoints each of the following
entities as its agent to accept service of process and other documents in any
action or proceedings arising out of or in any way related to this agreement or
its subject matter in the jurisdictions specified below with respect to that
entity:

 

(i)                                    Tianqi: Allens Corporate Services Pty Ltd
of Level 37, QV.1, 250 St Georges Terrace, Perth WA 6000, Australia;

 

(ii)                                 Rockwood: Clifford Chance of Level 7,
190 Georges Terrace, Perth WA 6000, Australia (Attention: Office Managing
Partner); and

 

(iii)                              any other Shareholder: as specified in its
Deed of Accession;

 

(b)                                 must ensure that at all times in each
relevant jurisdiction, the relevant agent or a replacement acceptable to the
other Shareholder remains present and authorised to accept service of process
and other documents on its behalf and, if there is a replacement, it must
immediately notify each other party and provide it with satisfactory evidence of
the replacement’s acceptance of its appointment; and

 

(c)                                  agrees that service of any process or
documents on the agent (or any replacement) will be sufficient service on it.

 

30.12                Remedies cumulative

 

The rights, powers and remedies provided to a party in this agreement are in
addition to, and do not exclude or limit, any right, power or remedy provided by
law or equity or by any agreement.

 

30.13                Severability of provisions

 

Any provision of this agreement that is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not invalidate the remaining
provisions of this agreement nor affect the validity or enforceability of that
provision in any other jurisdiction.

 

37

--------------------------------------------------------------------------------


 

Schedule 1

 

Deed of Accession

 

This deed poll is made on [*]

 

By

 

[*], incorporated in [*] of [*] (New Shareholder).

 

in favour of

 

each party to the Shareholders Agreement from time to time, including any person
who becomes a party to the Shareholders Agreement after the date of this deed
poll.

 

Recitals

 

A                                      New Shareholder has agreed to acquire
Sale Shares.

 

B                                      Clause 22.6 of the Shareholders Agreement
requires the parties to procure, among other things, that New Shareholder enter
into a Deed of Accession substantially in the form of this deed poll before it
acquires any Shares.

 

It is declared as follows.

 

1                                        Definitions and Interpretation

 

1.1                              Definitions

 

The following definitions and the definitions in the Shareholders Agreement
apply unless the context requires otherwise.

 

Applicable Transaction Document means the Shareholders Agreement[ or[*]].

 

Continuing Parties means each party to the Shareholders Agreement as at the
Effective Date[ other than Transferor].

 

Effective Date means the date on which New Shareholder is registered as a
shareholder of Windfield in respect of the Sale Shares.

 

Sale Shares means the [*] Shares to be acquired by New Shareholder[ from
Transferor].

 

Shareholders Agreement means the shareholders agreement dated [*] between [*].

 

[Transferor means [*].]

 

1.2                              Interpretation

 

Clauses 1.2, 1.3 and 1.4 of the Shareholders Agreement form part of this deed
poll as if set out at length in it (but as if the words ‘this agreement’ were
substituted for the words ‘this deed poll’ whenever appearing in those clauses.

 

2                                        Shareholders Agreement

 

New Shareholder acknowledges that it has received a copy of the Shareholders
Agreement.

 

3                                        Assumption of Obligations

 

From the Effective Date, New Shareholder agrees in favour of each Continuing
Party to observe, perform and be bound by all the obligations [of Transferor/a
Shareholder] under each Applicable

 

38

--------------------------------------------------------------------------------


 

Transaction Document which are required to be performed on or after the
Effective Date as if it had been named as a party in that document.

 

4                                        Representations and Warranties

 

New Shareholder acknowledges and agrees that each of the Continuing Parties is
entitled to rely upon the representations and warranties given by New
Shareholder under clause 24 of the Shareholders Agreement.

 

5                                        Notices

 

For the purposes of receiving any notice, demand, consent or other communication
given or made under each Applicable Transaction Document, the address, fax
number and email address of New Shareholder (until substituted by notification
in accordance with the terms of the Applicable Transaction Document) is:

 

Address:

[*]

Fax No:

[*]

Email:

[*]

Attention:

[*]

 

 

6                                        Process Agent

 

For the purpose of any appointment of an agent to accept service of process and
other documents in any action or proceedings arising out of or in any way
related to each Applicable Transaction Document which provides for the
appointment of such an agent, New Shareholder irrevocably appoints [*] of [*] as
such agent.

 

7                                        Governing Law and Jurisdiction

 

This deed poll and related non-contractual matters are governed by the laws of
Western Australia. New Shareholder irrevocably submits to the non-exclusive
jurisdiction of courts with jurisdiction in Western Australia, and waives any
right to object to the venue on any ground.

 

Executed and delivered as a Deed Poll in [*].

 

[Insert appropriate execution clause]

 

39

--------------------------------------------------------------------------------


 

Schedule 2

 

Deed of Cross Charge

 

40

--------------------------------------------------------------------------------


 

Schedule 3

 

Special Majority Matters

 

1                                        Acquisitions and Disposals; Material
Changes in the Business

 

Any of the following actions by a Windfield Group Entity, except to the extent
contemplated by the annual Budget and Business Plan.

 

(a)                                 Acquiring (whether by subscription, transfer
or otherwise) shares in any entity (other than a Windfield Group Entity),
acquiring interests in any trust or becoming a partner in any partnership.

 

(b)                                 Agreeing to any limitation on its freedom to
engage in any type of business or activity, including in competition with any
person or in any area.

 

(c)                                  Effecting any material change in the nature
of the Business or the commencement of any new business.

 

(d)                                 Merging or amalgamating with any entity
(other than another Windfield Group Entity).

 

(e)                                  Agreeing to pay a person remuneration
calculated by reference to a Windfield Group Entity’s income or profits.

 

(f)                                   The acquisition or disposal (whether by
sale, lease or the grant of a Security Interest) of any asset or related assets,
other than the acquisition of Business inputs or the disposal of Business
products on arm’s length terms and in the ordinary course of business, for a
price that exceeds:

 

(i)                                    A$10 million for any single transaction
(or related series of transactions); or

 

(ii)                                 A$50 million in aggregate for all
transactions in any five-year period during the term of this agreement, other
than those which have been approved by a Special Majority.

 

(g)                                  Providing financial accommodation
(including by way of guarantee) of more than A$2 million, except to:

 

(i)                                    Windfield or a wholly-owned subsidiary of
Windfield; or

 

(ii)                                 a trade creditor on arm’s length terms and
in the ordinary course of business.

 

2                                        Related Party Transactions

 

Entry into, termination or variation of any agreement between a Windfield Group
Entity and a Shareholder or a related body corporate of a Shareholder, except:

 

(a)                                 an agreement contemplated by the then
current annual Budget and Business Plan;

 

(b)                                 the entry into or termination of a Chemical
Grade Off-take Agreement or a Technical Grade Distribution Agreement, or the
entry into, termination or variation of any agreement contemplated by any of
them; or

 

(c)                                  an agreement (or related series of
agreements) which involve aggregate expenditure by all Windfield Group Entities
of less than A$500,000 in any financial year.

 

3                                        Arrangements Affecting Capital

 

(a)                                 Any reduction of share capital (including
through a share buy-back) by Windfield or any other Windfield Group Entity that
is not a wholly-owned subsidiary of Windfield.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Any issue of shares, or securities
convertible into shares, by a Windfield Group Entity except an issue of
securities by:

 

(i)                                    Windfield offered to Shareholders
pro-rata to their Specified Proportions; or

 

(ii)                                 a Windfield Group Entity to another
Windfield Group Entity.

 

4                                        Finance Debt

 

(a)                                 Incurrence of Finance Debt by a Windfield
Group Entity (other than under a Rockwood Term Loan Agreement or any Shareholder
Debt incurred pursuant to clause 14) if at the time the aggregate outstanding
consolidated Finance Debt of Windfield exceeds A$10 million or such higher
amount as may be approved by the Board from time to time.

 

(b)                                 Approval of any higher amount under
paragraph (a).

 

5                                        Accounting Matters

 

(a)                                 Appointment or removal of Windfield’s
auditors.

 

(b)                                 Change in Windfield’s financial year.

 

(c)                                  Change in Windfield’s accounting policies
except to the extent mandated by IFRS.

 

6                                        Constitution

 

Any change to the Constitution.

 

7                                        Winding Up

 

Any Windfield Group Entity applying, commencing any proceedings or taking any
other steps to wind up or dissolve, appoint an administrator or enter into an
arrangement, compromise or composition with or assignment for the benefit of its
creditors or shareholders, a class of them or any of them.

 

8                                        Minerals Conversion Plant

 

Any decision to undertake development of a minerals conversion plant, beyond
completion of Windfield’s current feasibility study.

 

42

--------------------------------------------------------------------------------


 

Schedule 4

 

Chemical Grade Off-take Agreement Terms

 

43

--------------------------------------------------------------------------------


 

Schedule 5

 

Technical Grade Distribution Agreement Terms

 

44

--------------------------------------------------------------------------------


 

Executed in Singapore.

 

Signed for Chengdu Tianqi Group, Co., Ltd. by its authorised representative in
the presence of:

 

/s/ Jiang Weiping

 

 

Authorised Representative Signature

 

 

 

/s/ Zuo Jun

 

Jiang Weiping

Witness Signature

 

Print Name

 

 

 

Zou Jun

 

Chairman

Print Name

 

Position

 

 

Executed by Tianqi Group HK Co., Limited in the presence of:

 

 

 

 

 

 

 

 

/s/ Peter Oliver

 

/s/ Wu Wei

Witness Signature

 

Director Signature

 

 

 

Peter Oliver

 

Wu Wei

Print Name

 

Print Name

 

Signed for RT Lithium Limited by its authorised representative in the presence
of:

 

/s/ Dr. Steffen Haber

 

 

Authorised Representative Signature

 

 

 

/s/ Leif C. Schrader

 

Steffen Haber

Witness Signature

 

Print Name

 

 

 

Leif Schrader

 

Director

Print Name

 

Position

 

--------------------------------------------------------------------------------


 

Executed in accordance with section 127 of the Corporations Act 2001 by
Windfield Holdings Pty Ltd:

 

 

 

 

 

 

 

 

/s/ Wu Wei

 

/s/ Peter Oliver

Director Signature

 

Director/Secretary Signature

 

 

 

Wu Wei

 

Peter Oliver

Print Name

 

Print Name

 

--------------------------------------------------------------------------------